Case 3:18-cv-05534-FLW-LHG Document 140 Filed 06/29/20 Page 1 of 67 PageID: 3753



  *NOT FOR PUBLICATION*

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY



  DAWN HANNAH,

                     Plaintiff,
                                              Civil Action No. 18-1422 (FLW)
                     v.
                                                       OPINION
  JOHNSON & JOHNSON INC., et al.,

                     Defendants.




  AMY JOHNSON, et al.,

                     Plaintiffs,
                                              Civil Action No. 18-1423 (FLW)
                     v.

  JOHNSON & JOHNSON INC., et al.,

                     Defendants.




  MAUREEN KASSIMALI, et al.,

                     Plaintiffs,
                                              Civil Action No. 18-5534 (FLW)
                     v.

  JOHNSON & JOHNSON INC., et al.,

                     Defendants.
Case 3:18-cv-05534-FLW-LHG Document 140 Filed 06/29/20 Page 2 of 67 PageID: 3754




  DARREN CARTWRIGHT, Individually
  and on Behalf of the Estate of Patricia
  Cartwright, Deceased, et al.,

                                                    Civil Action No. 18-5535 (FLW)
                        Plaintiffs,

                        v.

  JOHNSON & JOHNSON, et al.,

                        Defendants.




  SHERRON GAVIN, Individually and on
  Behalf of all Distributees of the Estate of
  Rosalyn Gavin, Deceased, et al.,

                                                      Civil Action No. 18-10319
                        Plaintiffs,

                        v.

  JOHNSON & JOHNSON INC., et al.,

                        Defendants.




  AMANDA REISING, Individually and
  on Behalf of the Estate of Christine
  Reising, Deceased, et al.,

                                                      Civil Action No. 18-10320
                        Plaintiffs,

                        v.

  JOHNSON & JOHNSON, et al.,

                        Defendants.



                                                2
Case 3:18-cv-05534-FLW-LHG Document 140 Filed 06/29/20 Page 3 of 67 PageID: 3755




  CYNTHIA GIBSON, Individually and
  on Behalf of the Estate of Devin Gibson,
  Deceased, et al.,

                                                 Civil Action No. 18-14637
                       Plaintiffs,

                       v.

  JOHNSON & JOHNSON INC., et al.,

                       Defendants.




  ELEANOR BARSH, et al.,

                       Plaintiffs,
                                                 Civil Action No. 18-17103
                       v.

  JOHNSON & JOHNSON, et al.,

                       Defendants.




  LISA HITTLER, et al.,

                       Plaintiffs,
                                                 Civil Action No. 18-17106
                       v.

  JOHNSON & JOHNSON INC., et al.,

                       Defendants.




  TASHAY BENFORD, et al.,                        Civil Action No. 19-5590


                       Plaintiffs,
                                             3
Case 3:18-cv-05534-FLW-LHG Document 140 Filed 06/29/20 Page 4 of 67 PageID: 3756




                      v.

  JOHNSON & JOHNSON INC., et al.,

                      Defendants.




  LAURA MCCONNELL, et al.,

                      Plaintiffs,
                                                    Civil Action No. 19-9365
                      v.

  JOHNSON & JOHNSON, et al.,

                      Defendants.




  CYNTHIA KANNADY, et al.,

                      Plaintiffs,
                                                    Civil Action No. 19-13476
                      v.

  JOHNSON & JOHNSON, et al.,

                      Defendants.


  WOLFSON, Chief Judge:

        These matters, twelve of the transferred-member cases in the Johnson &

  Johnson Talcum Powder Products multidistrict litigation (“MDL”), each come before

  the Court upon a motion to remand. 1 Due to the common legal questions raised on


  1     Mot. to Remand, ECF No. 65, Hannah v. Johnson & Johnson, Inc., No. 18-1422
  (D.N.J. Mar. 5, 2018); Mot. to Remand, ECF No. 83, Johnson v. Johnson & Johnson,
                                          4
Case 3:18-cv-05534-FLW-LHG Document 140 Filed 06/29/20 Page 5 of 67 PageID: 3757



  these motions, and in the interest of efficiently and fairly managing these cases, the

  Court decides the twelve pending motions in this Omnibus Opinion.

        Because the parties’ remand arguments also involve their disputes over

  personal jurisdiction, this Opinion additionally resolves defendant PTI Royston,

  LLC’s (“PTI Royston”) pending Motions to Dismiss for Lack of Personal Jurisdiction. 2

  The Opinion further addresses defendant PTI Union, LLC’s (“PTI Union”) pending

  Motions to Sever. 3



  Inc., No. 18-1423 (D.N.J. Sept. 26, 2018); Mot. to Remand, ECF No. 85, Kassimali v.
  Johnson & Johnson, Inc., No. 18-5534 (D.N.J. July 25, 2018); Mot. to Remand, ECF
  No. 73, Cartwright v. Johnson & Johnson, No. 18-5535 (D.N.J. July 25, 2018); Mot.
  to Remand, ECF No. 92, Gavin v. Johnson & Johnson Consumer Inc., No. 18-10319
  (D.N.J. Sept. 26, 2018); Mot. to Remand, ECF No. 87, Reising v. Johnson & Johnson,
  No. 18-10320 (D.N.J. Sept. 26, 2018); Mot. to Remand, ECF No. 72, Gibson v. Johnson
  & Johnson, No. 18-14637 (D.N.J. Nov. 1, 2018); Mot. to Remand, ECF No. 77, Barsh
  v. Johnson & Johnson, No. 18-17103 (D.N.J. Jan. 9, 2019); Mot. to Remand, ECF No.
  66, Hittler v. Johnson & Johnson, Inc., No. 18-17106 (D.N.J. Jan. 7, 2019); Mot. to
  Remand, ECF No. 75, Benford v. Johnson & Johnson, No. 19-5590 (D.N.J. Mar. 8,
  2019); Mot. to Remand, ECF No. 89, McConnell v. Johnson & Johnson, No. 19-9365
  (D.N.J. May 2, 2019); Mot. to Remand, ECF No. 56, Kannady v. Johnson & Johnson,
  No. 19-13476 (D.N.J. July 5, 2019).
  2     PTI Royston’s Mot. to Dismiss, ECF No. 82, Hannah, No. 18-1422 (D.N.J. June
  12, 2018); PTI Royston’s Mot. to Dismiss, ECF No. 78, Johnson, No. 18-1423 (D.N.J.
  June 12, 2018); PTI Royston’s Mot. to Dismiss, ECF No. 79, Kassimali, No. 18-5534
  (D.N.J. June 12, 2018); PTI Royston’s Mot. to Dismiss, ECF No. 68, Cartwright, No.
  18-5535 (D.N.J. June 12, 2018); PTI Royston’s Mot. to Dismiss, ECF No. 86, Gavin,
  No. 18-10319 (D.N.J. July 9, 2018); PTI Royston’s Mot. to Dismiss, ECF No. 82,
  Reising, No. 18-10320 (D.N.J. July 9, 2018); PTI Royston’s Mot. to Dismiss, ECF No.
  78, Gibson, No. 18-14637 (D.N.J. Nov. 5, 2018); PTI Royston’s Mot. to Dismiss, ECF
  No. 79, Barsh, No. 18-17103 (D.N.J. Jan. 10, 2019); PTI Royston’s Mot. to Dismiss,
  ECF No. 70, Hittler, No. 18-17106 (D.N.J. Jan. 11, 2019); PTI Royston’s Mot. to
  Dismiss, ECF No. 81, Benford, No. 19-5590 (D.N.J. Mar. 15, 2019); PTI Royston’s
  Mot. to Dismiss, ECF No. 94, McConnell, No. 19-9365 (D.N.J. May 8, 2019); PTI
  Royston’s Mot. to Dismiss, ECF No. 51, Kannady, No. 19-13476 (D.N.J. July 2, 2019).
  3      PTI Union’s Mot. to Sever, ECF No. 80, Johnson, No. 18-1423 (D.N.J. June 12,
  2018); PTI Union’s Mot. to Sever, ECF No. 81, Kassimali, No. 18-5534 (D.N.J. June
                                          5
Case 3:18-cv-05534-FLW-LHG Document 140 Filed 06/29/20 Page 6 of 67 PageID: 3758



        In order to discuss these motions in an organized manner, as fully explained

  and defined in more detail below, the Court groups the plaintiffs in these twelve cases

  into the following three classes:

        (1) Plaintiffs who share citizenship with Defendants Johnson & Johnson
            (“Johnson & Johnson”) and Johnson & Johnson Consumer Inc., f/k/a
            Johnson & Johnson Consumer Companies, Inc. (“JJCI”) (collectively, the
            “Johnson & Johnson Defendants”) or Imerys Talc America, Inc. f/k/a
            Luzenac America, Inc. (“Imerys”); 4

        (2) Plaintiffs who share citizenship with the Defendants PTI Royston, LLC,
            and PTI Union, LLC, (collectively, “the PTI Defendants”); and

        (3) Plaintiffs who do not share citizenship with any defendants.

  More specifically, “Class One” plaintiffs include all New Jersey and California

  citizens. “Class Two” plaintiffs consist of the Missouri citizens in Johnson, Kassimali,

  Gavin, Reising, and Gibson; the Florida citizens in Hittler; the Georgia citizens in

  Johnson; and Plaintiffs in Hannah, Cartwright, and Barsh. Finally, “Class Three”

  includes the Missouri citizens in Hittler, Benford, McConnell, and Kannady; the

  Florida citizens in Johnson; and plaintiffs who are not citizens of California, Florida,

  Georgia, New Jersey, or Missouri in Johnson, Kassimali, Gavin, Reising, Gibson,

  Hittler, Benford, McConnell, and Kannady.



  12, 2018); PTI Union’s Mot. to Sever, ECF No. 70, Cartwright, No. 18-5535 (D.N.J.
  June 12, 2018); PTI Union’s Mot. to Sever, ECF No. 88, Gavin, No. 18-10319 (D.N.J.
  July 9, 2018); PTI Union’s Mot. to Sever, ECF No. 84, Reising, No. 18-10320 (D.N.J.
  July 9, 2018); PTI Union’s Mot. to Sever, ECF No. 77, Gibson, No. 18-14637 (D.N.J.
  Nov. 5, 2018); PTI Union’s Mot. to Sever, ECF No. 81, Barsh, No. 18-17103 (D.N.J.
  Jan. 10, 2019); PTI Union’s Mot. to Sever, ECF No. 74, Hittler, No. 18-17106 (D.N.J.
  Jan. 11, 2019).
  4     Imerys has filed for bankruptcy protection, and as such, these matters are
  stayed as to Imerys pursuant to the automatic stay imposed as a result of the petition.

                                             6
Case 3:18-cv-05534-FLW-LHG Document 140 Filed 06/29/20 Page 7 of 67 PageID: 3759



        For the reasons expressed herein, the Court severs the claims of each plaintiff

  in Class Three and Barsh. Consequently, each of Class Three Plaintiffs and the Barsh

  Plaintiffs must file separate complaints and shall each proceed under a separate civil

  action number upon payment of the requisite filing fee. All claims against PTI

  Royston by the Class Three Plaintiffs are dismissed for lack of personal jurisdiction.

  The claims of those Class Three Plaintiffs who are not citizens of Missouri and do not

  allege they purchased the products in Missouri are dismissed for lack of personal

  jurisdiction as to the Johnson & Johnson Defendants. 5 Lastly, all claims of Class One

  and Class Two Plaintiffs, with the exception of the Barsh Plaintiffs, are remanded to

  Missouri state court for lack of subject matter jurisdiction.

  I.    BACKGROUND

        These cases originated in Missouri state court and were removed by the

  Johnson & Johnson Defendants to federal court. (See, e.g., Compl. 1, ECF No. 1-2,

  Johnson, No. 18-1423 (D.N.J. Oct. 30, 2017); Notice of Removal 2, ECF No. 1,

  Johnson, No. 18-1423 (D.N.J. Oct. 30, 2017).) Thereafter, the United States Judicial

  Panel on Multidistrict Litigation transferred these matters to this Court to be

  included in MDL No. 2738, In re: Johnson & Johnson Talcum Powder Products

  Marketing, Sales Practices and Products Liability Litigation. (See, e.g., Order of MDL

  Transfer 1, 3, ECF No. 67, Johnson, No. 18-1423 (D.N.J. Feb. 1, 2018).)




  5      In the Order accompanying this Opinion, the Court will separately name each
  plaintiff in Class Three who must file his or her own complaint.

                                             7
Case 3:18-cv-05534-FLW-LHG Document 140 Filed 06/29/20 Page 8 of 67 PageID: 3760



        A.     The Parties

               1.     The Plaintiffs

        Nine of the twelve cases are multi-plaintiff actions, asserted collectively by

  more than sixty plaintiffs from various states. (See, e.g., Compl. ¶¶ 2–79 Johnson,

  No. 18-1423 (seventy-eight plaintiffs from thirty-five states); Compl. ¶¶ 2–80, ECF

  No. 1-2, Kassimali, No. 18-5534 (D.N.J. Jan. 4, 2018) (seventy-nine plaintiffs from

  twenty-two states).) In total, there are 733 plaintiffs, only 80 of whom claim Missouri

  citizenship; and 11 out-of-state plaintiffs have alleged that they purchased or applied

  Johnson & Johnson Baby Powder or Shower to Shower (collectively, “the products”)

  in Missouri. 6 The remining 642 plaintiffs, or about 88% of all the plaintiffs that are



  6      Notice of Removal ¶¶ 1–2, ECF No. 1, Hannah, No. 18-1422 (D.N.J. Mar. 5,
  2018) (one Missouri plaintiff); Notice of Removal ¶ 2, ECF No. 1, Johnson, No. 18-
  1423 (D.N.J. Oct. 30, 2017) (seventy-eight plaintiffs, six from Missouri); Compl. ¶ 33,
  ECF No. 1-2, Johnson, No. 18-1423 (D.N.J. Oct. 30, 2017) (a citizen of Oklahoma
  alleging she bought and applied the products in Missouri); Notice of Removal ¶¶ 2–
  3, ECF No. 1, Kassimali, No. 18-5534 (D.N.J. Jan. 4, 2018) (seventy-nine plaintiffs,
  one from Missouri, and one Illinois citizen stating she purchased and applied the
  products in Missouri); Notice of Removal ¶ 1, ECF No. 1, Cartwright, No. 18-5535
  (D.N.J. Dec. 8, 2017) (forty plaintiffs, all from Missouri); Notice of Removal ¶ 2 & n.3,
  ECF No. 1, Gavin, No. 18-10319 (D.N.J. Feb. 7, 2018) (eighty-six plaintiffs, one from
  Missouri, and one Iowa citizen alleging she purchased the products in Missouri);
  Notice of Removal ¶ 2 & n.3, ECF No. 1, Reising, No. 18-10320 (D.N.J. Mar. 7, 2017)
  (eighty-three plaintiffs, four from Missouri, and one citizen of Texas and one citizen
  of California alleging to have purchased the products in Missouri); Notice of Removal
  ¶ 2 & n.2, ECF No. 1, Gibson, No. 18-14637 (D.N.J. July 6, 2018) (sixty-four plaintiffs,
  three from Missouri); Notice of Removal ¶ 1, ECF No. 1, Barsh, No. 18-17103 (D.N.J.
  Aug. 30, 2018) (four plaintiffs, all from Missouri); Notice of Removal ¶¶ 3–4, ECF No.
  1, Hittler, No. 18-17106 (D.N.J. Aug. 31, 2018) (sixty-four plaintiffs, one from
  Missouri, and one California citizen alleging she purchased the products in Missouri);
  Notice of Removal ¶¶ 3–4, ECF No. 1, Benford, No. 19-5590 (D.N.J. Nov. 8, 2018)
  (seventy-two plaintiffs, eight from Missouri, and a California and Wisconsin citizen
  alleging they purchased the products in Missouri); Notice of Removal ¶¶ 3–4, ECF
  No. 1, McConnell, No. 19-9365 (D.N.J. Dec. 14, 2018) (seventy-seven plaintiffs, five
  from Missouri, one Iowa citizen alleging she purchased the products from Missouri);
                                                8
Case 3:18-cv-05534-FLW-LHG Document 140 Filed 06/29/20 Page 9 of 67 PageID: 3761



  the subject of the instant motions to remand, do not allege any connection to Missouri

  whatsoever.

        Plaintiffs’ claims center on the alleged link between ovarian cancer and the use

  of the talc products. (See, e.g., Compl. ¶¶ 1–2, ECF No. 1-1, Hannah, No. 18-1422

  (D.N.J. Oct. 27, 2017); Compl. ¶¶ 1–79, ECF No. 1-2, Johnson, No. 18-1423 (D.N.J.

  Oct. 30, 2017); Compl. ¶¶ 1–80, ECF No. 1-2, Kassimali, No. 18-5534 (D.N.J. Jan. 4,

  2018); Compl. ¶¶ 1–41, ECF No. 1-1, Cartwright, No. 18-5535 (D.N.J. Dec. 8, 2017);

  Compl. ¶¶ 1–87, ECF No. 1-2, Gavin, No. 18-10319 (D.N.J. Feb. 7, 2018); Compl. ¶¶

  1–84, ECF No. 1-2, Reising, No. 18-10320 (D.N.J. Mar. 7, 2018).) Plaintiffs allege that

  the products contained known carcinogens, such as asbestos, arsenic, and heavy

  metals, and that they, or the person whose estate they represent, developed cancer

  as a result of using the products. (See, e.g., Compl. ¶ 2, ECF No. 1-2, Gibson, No. 18-

  14637 (D.N.J. July 6, 2018).) Plaintiffs further allege that Defendants knew of the

  potential health effects of exposure to the products and mispresented to consumers,

  regulators, and the scientific and medical communities the contents of, and health

  hazard posed by, the products. (See, e.g., Compl. ¶ 2, ECF No. 1-1, Barsh, No. 18-

  17103 (D.N.J. Aug. 30, 2018).)




  Notice of Removal ¶¶ 3–4, ECF No. 1, Kannady, No. 19-13476 (D.N.J. Feb. 22, 2019)
  (eighty-five plaintiffs, six from Missouri); Compl. ¶¶ 8, 26, ECF No. 1-1, Kannady,
  No. 19-13476 (D.N.J. Feb. 22, 2019) (alleging a Texas and Kansas citizen purchased,
  applied, and developed cancer in Missouri).

                                            9
Case 3:18-cv-05534-FLW-LHG Document 140 Filed 06/29/20 Page 10 of 67 PageID: 3762



                2.     The Defendants

         The Johnson & Johnson Defendants are both New Jersey corporations with

  their principal places of business in New Jersey. (Defs.’ Answer ¶¶ 70, 72, ECF No.

  6, Hittler, No. 18-17106 (D.N.J. Aug. 31, 2018).) They are, thus, both New Jersey

  citizens for the purposes of diversity jurisdiction. Lincoln Ben. Life Co. v. AEI Life,

  LLC, 800 F.3d 99, 104 (3d Cir. 2015) (“A corporation is a citizen both of the state

  where it is incorporated and of the state where it has its principal place of business.”

  (quoting Zambelli Fireworks Mfg. Co. v. Wood, 592 F.3d 412, 419 (3d Cir.2010))). JJCI

  manufactured and marketed the products. (Defs.’ Answer ¶ 73, Hittler, No. 18-17106.)

         Imerys, which has filed for bankruptcy, supplied talc for the products

  manufactured by JJCI. (Id. ¶ 75; Notice of Bankruptcy Proceedings 1, ECF No. 1-6,

  Kannady, No. 19-13476 (D.N.J. Feb. 22, 2019).) Imerys is a citizen of Delaware and

  California. (Imery’s Opp’n to Mot. to Remand 3, ECF No. 88, Hittler, No. 18-17106

  (D.N.J. Feb. 6, 2019).) 7

         The PTI Defendants are both Delaware limited liability companies, (Noland

  Decl. ¶¶ 5–6, ECF No. 1-2, Kannady, No. 19-13476 (D.N.J. Aug. 29, 2018)), and as

  such, their citizenship—for the purposes of diversity jurisdiction—is determined by

  the citizenship of their members, Lincoln Ben. Life Co., 800 F.3d at 105. The sole

  member of both PTI Defendants is another Delaware limited liability company,

  Broadview Investments, LLC (“Broadview”). (Noland Decl. ¶ 7, Kannady, No. 19-



  7      Although these cases against Imerys are stayed because of its pending
  bankruptcy proceeding, Imerys’s citizenship remains important in assessing diversity
  jurisdiction in these matters.

                                            10
Case 3:18-cv-05534-FLW-LHG Document 140 Filed 06/29/20 Page 11 of 67 PageID: 3763



  13476.) Broadview has four members, the Revocable Living Trust of Edward T.

  Noland, Jr., (the “Revocable Living Trust”), the Edward T. Noland, Jr. Irrevocable

  Gifting Trust (the “Irrevocable Trust”), the Laura Noland Tarrasch Revocable Trust

  (the “Revocable Trust”), and the Tarrasch Family Trust (the “Family Trust”). 8 (Id. ¶

  8.) “[T]he citizenship of a traditional trust is based solely on that of its trustee.”

  GBForefront, L.P. v. Forefront Mgmt. Grp., LLC, 888 F.3d 29, 39 (3d Cir. 2018).

  Edward Noland, Jr., a citizen of Georgia since 2006, is the sole trustee of the

  Revocable Living Trust. (Id. ¶¶ 2, 11.) Kimberly Noland, also a citizen of Georgia

  since 2006, is the sole trustee of the Irrevocable Trust. (Id. ¶ 12.) Grant McKay, a

  citizen of Florida since 2017, became the sole trustee of the Revocable Trust and the

  Family Trust on June 6, 2018, and June 11, 2018, respectively. (Tarrasch Decl. ¶¶ 8,

  6, ECF No. 1-3, Kannady, No. 19-13476 (D.N.J. Aug. 29, 2018); Addendum to

  Tarrasch Decl. ¶¶ 2–3, ECF No. 74-4, Kannady, No. 19-13476 (D.N.J. Dec. 4, 2018).)

  The parties do not discuss the citizenship of the trustee (or trustees) of the Revocable

  Trust or the Family Trust before Grant McKay became the sole trustee in 2018, but

  because neither the Johnson & Johnson Defendants, nor the PTI Defendants, dispute

  that the PTI Defendants were Missouri citizens before Grant McKay became the



  8     Plaintiffs submit that Laura Tarrasch is a member of Broadview and citizen of
  Missouri. (Moving Br. 14 n.58, Johnson, ECF No. 84, Johnson, No. 18-1423 (D.N.J.
  Sept. 26, 2018).) In support of their position, Plaintiffs rely on an affidavit from
  Edward Noland, Jr., submitted on behalf of the Johnson and Johnson Defendants,
  which states that Broadview LLC was formed by him, Carl Oberg, Lee Dickenson,
  and Laura Tarrasch. (Noland Aff. ¶ 4, ECF No. 78-4, Johnson, No. 18-1423 (D.N.J.
  June 12, 2018).) Plaintiffs’ reliance on that affidavit is clearly misplaced, because it
  does not state that Laura Tarrasch is a member of Broadview. In fact, nowhere in the
  record is there any evidence that Ms. Tarrasch is a trustee of any of the related-trusts.

                                             11
Case 3:18-cv-05534-FLW-LHG Document 140 Filed 06/29/20 Page 12 of 67 PageID: 3764



  trustee, the Court assumes the prior trustee of one or both was a Missouri citizen.

  (See Notice of Removal ¶ 7, ECF No. 1, Cartwright, No. 18-5535 (D.N.J. Dec. 8, 2018);

  PTI Defs.’ Jan. 17, 2019, Letter 1, ECF No. 118, Gibson, No. 18-14637 (D.N.J.);

  Johnson & Johnson Defs.’ Opp’n to Mot. to Remand 1 n.1, ECF No. 104, Johnson, No.

  18-1423 (D.N.J. Oct. 26, 2018).) Tracing the trustees’ citizenships of the PTI

  Defendants, it is clear that before June 6, 2018, both were citizens of Georgia and

  Missouri, and that, after June 11, 2018, they were citizens of both Georgia and

  Florida. 9


  9      The Barsh Plaintiffs contend that Defendants have not sufficiently established
  the citizenship of the PTI Defendants. First, Plaintiffs challenge Defendant’s reliance
  on declarations from Edward T. Noland, Jr. and Laura Tarrasch that set forth the
  citizenship of each of the trustees. In the Noland Declaration, he states that he is the
  trustee of the Revocable Trust and a citizen and resident of Georgia and that
  Kimberly Noland, the trustee of the Irrevocable Trust, is also a citizen and resident
  of Georgia.Plaintiffs, however, argue that to prove citizenship, Defendants must
  submit trust documents or other evidence to support these sworn statements.
  Plaintiffs point to no case law that would require such evidence, nor do Plaintiffs
  suggest that Edward Noland, Jr. and Kimberly Noland are not citizens of Georgia.
  Moreover, Plaintiffs assert that the Tarrasch Declaration is insufficient evidence of
  Grant McCay’s citizenship.Plaintiff argues that (1) Laura Tarrasch, as a board
  member, is not competent to present evidence of McCay’s citizenship and (2) that
  information in certain public records seems to suggest that McCay is actually a
  resident and citizen of Missouri. The Court finds both arguments unavailing. First,
  Plaintiffs have presented no legal authority to support their argument that
  Defendants are required to obtain statements from the trustees themselves to prove
  their citizenship. Moreover, while Plaintiffs assert that certain public records
  establish that McCay is a citizen of Missouri, Plaintiffs fail to attach these documents
  to their moving papers. Absent such documentation or other credible evidence that
  McCay is not a citizen of Florida, the Court has no basis to accept that McCay is a
  citizen of Missouri. Absent contrary evidence, the statements set forth in the
  Tarrasch Declaration, which are made based on Tarrasch’s personal knowledge, are
  sufficient to establish McCay’s Florida citizenship. Finally, the Barsh Plaintiffs argue
  that PTI Union should be considered a citizen of Missouri, because it maintains a
  principal place of business in Missouri. (Moving Br. 10–11, Barsh, No. 18-17103.) In
  making this argument, however, Plaintiffs conflate the concept of diversity
  jurisdiction with personal jurisdiction. For the purpose of diversity jurisdiction, PTI
                                              12
Case 3:18-cv-05534-FLW-LHG Document 140 Filed 06/29/20 Page 13 of 67 PageID: 3765



        Plaintiffs allege that the PTI Defendants participated in the Johnson &

  Johnson Defendants and Imerys’s conspiracy and processed, bottled, labeled, or

  distributed the products. (See, e.g., Compl. ¶¶ 11–15, Hannah, No. 18-1422; Compl.

  ¶¶ 96–100, ECF No. 1-1, Kannady, No. 19-13476.) Defendants claim that the products

  were only manufactured by PTI Royston in Georgia, whereas another product,

  Shimmer Effects, was manufactured by PTI Union in Missouri. (Decker Decl. ¶¶ 6,

  8, ECF No. 1-4, Kannady, No. 19-13476 (D.N.J. Feb. 22, 2019).)

        Just two of the twelve cases that are the subject of these motions name a

  retailer as a defendant. First, the plaintiff in Hannah alleges that Dierbergs Markets,

  Inc. (“Dierbergs Markets”) sold, distributed, and marketed the products, and that it

  knew, or should have known, that use of the products increased the risk of ovarian

  cancer. (Compl. ¶¶ 16, 103 Hannah, No. 18-1422.) Dierbergs Markets is a Missouri

  corporation with its principal place of business in Missouri. (Id. ¶ 16.) The second

  defendant-retailer is Schnuck Markets, Inc. (“Schnuck Markets”) (Notice of Removal

  ¶ 8, Barsh, No. 18-17103.) Although the Barsh Plaintiffs fail to plead any facts related

  to Schnuck Markets’ citizenship, (Compl. 6–13 (Parties Section), Barsh, No. 18-

  17103), none of the parties dispute that it is a citizen of Missouri for the purposes of

  these motions. The Barsh Plaintiffs allege that Defendants “distributed and sold [the

  products] to retailers and other outlets (such as Defendant Schnuck[] [Markets]).”

  (Id. ¶¶ 8–11.)




  Union’s citizenship, as a limited-liability corporation, is determined solely by the
  citizenship of its members. See Lincoln Ben. Life Co., 800 F.3d at 105.
                                            13
Case 3:18-cv-05534-FLW-LHG Document 140 Filed 06/29/20 Page 14 of 67 PageID: 3766



        B.     Plaintiffs’ Claims

        Every complaint asserts claims of Strict Liability for Failure to Warn, Strict

  Liability for Defective Manufacture and Design, Negligence, Breach of Implied

  Warranties, Civil Conspiracy, and Concert of Action against all Defendants. (See, e.g.,

  Compl. ¶¶ 68–100, 109–34, 145–56, Hannah, No. 18-1422.) These complaints also

  assert claims of Breach of Express Warranties and Fraud against the Johnson &

  Johnson Defendants, and Concealment and Negligent Misrepresentation against

  Imerys and the Johnson & Johnson Defendants. (See, e.g., id. at ¶¶ 140–44, 157–81.)

  The plaintiffs in all cases, except Hannah and Barsh, allege Wrongful Death against

  all named defendants. (See, e.g., Compl. ¶¶ 342–46, Kannady, No. 19-13476.) Claims

  against the Johnson and Johnson Defendants for violation of the Missouri

  Merchandizing Practice Act, Mo. Ann. Stat. § 407.020, et seq., are present in seven of

  the twelve cases, and claims specific to Dierbergs Markets are only present in

  Hannah. (See, e.g., Compl. ¶¶ 59–67, 101–08, 135–39, Hannah, No. 18-1422.) There

  are no claims specific to Schnuck Markets in Barsh. (See Compl. 23–56 (Counts),

  Barsh, No. 18-17103.)

        Essentially, Plaintiffs allege that the Johnson & Johnson Defendants knew, or

  should have known, that talc was carcinogenic when applied to the perineal region,

  and intentionally misled consumers, advertising the products for use “all over,” and

  failed to disclose the risks of the products. (See, e.g., Compl. ¶¶ 60, 64–65, Hannah,

  No. 18-1422.) Plaintiffs claim that the first association between talc and ovarian

  cancer was made in 1971, and by 1981 nearly all of the twenty-two epidemiological

  studies on the subject corroborated the link. (Id. ¶¶ 36, 38.) In 1993, Plaintiffs allege,
                                             14
Case 3:18-cv-05534-FLW-LHG Document 140 Filed 06/29/20 Page 15 of 67 PageID: 3767



  the United States National Toxicology Program published a study finding clear

  evidence that non-asbestos form talc was carcinogenic. (Id. ¶ 39.)

        Plaintiffs further aver that, beginning in 2006, Imerys supplied the Johnson &

  Johnson Defendants and the PTI Defendants with Material Safety Data Sheets that

  expressly warned of the increased risk of ovarian cancer associated with perineal use

  of talc. (Id. ¶¶ 26, 45.) Plaintiffs allege that PTI Union manufactured, processed,

  bottled, labeled, and packaged the products and that it disregarded the warning

  contained in Material Safety Data Sheets and failed to inform the consumer of the

  products’ risks. (Id. ¶¶ 28, 30.) As for the Johnson & Johnson Defendants, in addition

  to allegations that they ignored the Material Safety Data Sheets, Plaintiffs allege

  that these defendants and Imerys, as members of the Cosmetic Toiletry and

  Fragrance Association (“CTFA”), formed the Talc Interested Party Task Force

  (“TIPTF”). The purposes of the organization, Plaintiffs aver, were to hire scientists to

  perform biased research, edit scientific reports, release false information about the

  safety of talc, and exercise political and economic influence over regulators, all to

  prevent the regulation of talc and create consumer confusion about the risk of ovarian

  cancer. (Id. ¶ 40.) Plaintiffs claim that at all relevant times, there was a known

  alternative to talc with no known health effects, cornstarch, and in 1994 the Cancer

  Prevention Coalition urged the Johnson & Johnson Defendants to substitute

  cornstarch. (Id. ¶ 22.)




                                            15
Case 3:18-cv-05534-FLW-LHG Document 140 Filed 06/29/20 Page 16 of 67 PageID: 3768



  II.     DISCUSSION

        A. Severing the Complaints Under Rule 21

          First, the Court addresses the Motions to Sever brought by PTI Union. Federal

  Rules of Civil Procedure (“Rules”) 18 through 21 govern the joinder of multiple parties

  and claims into a single action, and vest considerable discretion in the district courts

  in managing and structuring civil litigation. See Grupo Dataflux v. Atlas Glob. Grp.,

  L.P., 541 U.S. 567, 572–73 (2004) (“[I]t is well settled that Rule 21 invests district

  courts with authority to allow a dispensable nondiverse party to be dropped at any

  time . . . .”) (quoting Newman–Green, Inc. v. Alfonzo–Larrain, 490 U.S. 826, 832

  (1989)); Acosta v. Lounge, No. 18-17710, 2019 WL 5304156, at *3 (D.N.J. Oct. 18,

  2019). Plaintiffs may join together in a single action if “they assert any right to relief

  jointly, severally, or in the alternative with respect to or arising out of the same

  transaction, occurrence, or series of transactions or occurrences,” and “any question

  of law or fact common to all plaintiffs will arise in the action.” Fed. R. Civ. P.

  20(a)(1)(A)–(B). When parties are misjoined, the Court is not at liberty to dismiss the

  action, but, “[o]n motion or on its own, the court may at any time, on just terms, add

  or drop a party. The court may also sever any claim against a party.” Fed. R. Civ. P.

  21.

          In effect, “the court has two remedial options: (1) misjoined parties may be

  dropped ‘on such terms as are just’; or (2) any claims against misjoined parties ‘may

  be severed and proceeded with separately.’” DirecTV, Inc. v. Leto, 467 F.3d 842, 845

  (3d Cir. 2006) (quoting Fed. R. Civ. P. 21). “When a court ‘drops’ a defendant under

  Rule 21, that defendant is dismissed from the case without prejudice.” Id. (quoting

                                             16
Case 3:18-cv-05534-FLW-LHG Document 140 Filed 06/29/20 Page 17 of 67 PageID: 3769



  Publicker Indus., Inc. v. Roman Ceramics Corp., 603 F.2d 1065, 1068 (3d Cir. 1979)).

  Whereas, “when a court ‘severs’ a claim against a defendant under Rule 21, the suit

  simply continues against the severed defendant in another guise.” Id. (quoting White

  v. ABCO Eng’g Corp., 199 F.3d 140, 145 n.6 (3d Cir. 1999)). In other words, “if claims

  are severed pursuant to Rule 21 they ‘become independent actions with separate

  judgments entered in each.’” White, 199 F.3d at 145 n.6 (quoting Chrysler Credit Corp.

  v. Country Chrysler, Inc., 928 F.2d 1509, 1519 n.8 (10th Cir. 1991)).

        “Rule 21 is most commonly invoked to sever parties improperly joined under

  Rule 20.” Lopez v. City of Irvington, No. 05-5323, 2008 WL 565776, at *2 (D.N.J. Feb.

  28, 2008) (quoting Boyer v. Johnson Matthey, Inc., No. 02–8382, 2004 WL 835082, at

  *1 (E.D. Pa. Apr. 16, 2004) (further quotation omitted)). “Rule 21 may also be invoked

  to sever the claims of parties otherwise permissively joined pursuant to Rule 20(a)

  for convenience, to avoid prejudice, or to promote the expeditious resolution of the

  litigation.” Boyer, 2004 WL 835082, at *1 n.1; see also Lopez, 2008 WL 565776, at *2.

  Further, district courts may use Rule 21 “to organize problematical issues other than

  joinder problems.” Official Comm. of Unsecured Creditors v. Shapiro, 190 F.R.D. 352,

  355 (E.D. Pa. 2000) (citing 4 Moore’s Federal Practice § 21.02(1) (“The courts have

  properly concluded that they may issue orders under Rule 21 even in the absence of

  misjoinder and non-joinder of parties, to construct a case for the efficient

  administration of justice.”)). For example, “[c]ourts frequently employ [Rule] 21 to

  preserve diversity jurisdiction over a case by dropping a nondiverse party if the

  party’s presence in the action is not required under [Rule] 19.” 7 Wright & Miller

  Federal Practice and Procedure § 1685 (3d ed.).
                                           17
Case 3:18-cv-05534-FLW-LHG Document 140 Filed 06/29/20 Page 18 of 67 PageID: 3770



        “Both the same transaction(s) and the common question elements must be

  satisfied before joinder can be permitted.” Boyer, 2004 WL 835082, at *2 (quoting In

  re Orthopedic Bone Screw Prod. Liab. Litig., No. MDL 1014, 1995 WL 428683, at *1

  (E.D. Pa. July 17, 1995)). “‘[C]ourts generally apply a case-by-case approach’ when

  considering whether the facts of several claims constitute a single transaction or

  occurrence, or a series of transactions or occurrences.” Lopez, 2008 WL 565776, at *2

  (quoting Boyer, 2004 WL 835082, at *5). “‘Transaction is a word of flexible meaning.

  It may comprehend a series of many occurrences, depending not so much upon the

  immediateness of their connection as upon their logical relationship.’” Mosley v. Gen.

  Motors Corp., 497 F.2d 1330, 1333 (8th Cir. 1974) (quoting Moore v. New York Cotton

  Exchange, 270 U.S. 593, 610 (1926)); Lopez, 2008 WL 565776, at *2. The common

  questions element “does not require precise congruence of all factual and legal issues;

  indeed, joinder may be permissible if there is but one question of law or fact common

  to the parties.” Morris v. Paul Revere Ins. Grp., 986 F. Supp. 872, 885 (D.N.J. 1997)

  (quoting Mesa Computer Utils., Inc. v. W. Union Computer Utils., Inc., 67 F.R.D. 634,

  637 (D. Del. 1975) (further citations omitted)).

        Again, “[t]he decision whether to sever a party or claim from an action is within

  the broad discretion of the district court,” German by German v. Fed. Home Loan

  Mortg. Corp., 896 F. Supp. 1385, 1400 (S.D.N.Y. 1995), and “[o]nce the court has

  resolved these threshold questions, it may then consider additional factors.” Lopez,

  2008 WL 565776, at *3. That means that, even absent misjoinder, the Court may, in

  its discretion, sever parties or claims under Rules 20(b) or 21 in the interests of

  judicial efficiency or to avoid unnecessary expense or delay. See German by German,
                                            18
Case 3:18-cv-05534-FLW-LHG Document 140 Filed 06/29/20 Page 19 of 67 PageID: 3771



  896 F. Supp. at 1400; Lopez, 2008 WL 565776, at *3. “[I]f [the court] determines that

  the addition of the party under Rule 20 will not foster the objectives of the rule, but

  will result in prejudice, expense or delay,” it may deny joinder. 7 Wright & Miller Fed.

  Proc. Civ. § 1652 (3d ed.).

               In deciding whether severance is appropriate, courts
               generally consider (1) whether the issues sought to be tried
               separately are significantly different from one another, (2)
               whether the separable issues require the testimony of
               different witnesses and different documentary proof, (3)
               whether the party opposing the severance will be
               prejudiced if it is granted and (4) whether the party
               requesting the severance will be prejudiced if it is not
               granted.

  German by German, 896 F. Supp. at 1400; accord Demarco v. DIRECTV, LLC, No.

  14-4623, 2015 WL 6525900, at *7 (D.N.J. Oct. 28, 2015); Picozzi v. Connor, No. 12-

  4102, 2012 WL 2839820, at *6 (D.N.J. July 9, 2012).

        The Court does not question whether Plaintiffs are properly joined in each

  action for the purposes of Rule 20, because it appears each claim arises out of the

  same transaction or occurrence (specifically, Defendants’ alleged liability), see Boyer,

  2004 WL 835082, at *2–3; Lopez, 2008 WL 565776, at *4; and indeed, there are issues

  of fact common between them. Nevertheless, the Court finds good cause to sever

  Plaintiffs’ actions. The joinder of hundreds of plaintiffs in these cases, most of whom

  lack any connection to Missouri, raises a tangle of jurisdictional issues, which must

  be addressed on a case-by-case basis. Further, because these cases are collectively

  managed for pretrial purposes as a MDL, the benefits of joinder are reduced, and

  severance will aid the Court in the just administration of these actions. Furthermore,

  each Plaintiff will require individualized causation analyses and damage
                                            19
Case 3:18-cv-05534-FLW-LHG Document 140 Filed 06/29/20 Page 20 of 67 PageID: 3772



  assessments. The Court, thus, in its discretion under Rule 21, and exercising its

  inherent power to manage its caseload, control its docket, and “control the disposition

  of the cases on its docket with economy of time and effort for itself, for counsel, and

  for litigants,” Picozzi, 2012 WL 2839820, at *6 (quoting United States v. Colomb, 419

  F.3d 292, 299 (5th Cir. 2005) (quoting Landis v. N. Am. Co., 299 U.S. 248, 254 (1936)));

  see also Eash v. Riggins Trucking, Inc., 757 F.2d 557, 564, 567 (3d Cir. 1985); In re

  Benicar (Olmesartan) Prod. Liab. Litig., 198 F. Supp. 3d 385, 386 (D.N.J. 2016)

  (noting this Court ordered multi-plaintiffs’ complaints to be severed), will sever each

  plaintiff’s claims from the multi-plaintiffs’ complaints, and treat each individual

  plaintiff separately for the analyses in this Opinion.

        B.     Removal Jurisdiction

        Because the Court decides whether remand is appropriate based on the

  citizenship of each separate plaintiff, as discussed supra, the Court has categorized

  them into three classes, since the legal questions raised in each class are identical:

  (1) plaintiffs who share citizenship with the Johnson & Johnson Defendants or

  Imerys; (2) plaintiffs who share citizenship with the PTI Defendants; and (3) all

  plaintiffs who do not share citizenship with any defendants. More specifically,

  because the Johnson & Johnson Defendants are New Jersey citizens and Imerys is a

  California citizen, the first class consists of all of the New Jersey and California

  Plaintiffs. Because the PTI Defendants were citizens of Missouri and Georgia before

  June 6, 2018, and were citizens of Florida and Georgia after June 11, 2018, the second

  class is composed of all Missouri Plaintiffs who filed their action before June 6, 2018,

  all Florida Plaintiffs who filed their action after June 6, 2018, and all Georgia
                                            20
Case 3:18-cv-05534-FLW-LHG Document 140 Filed 06/29/20 Page 21 of 67 PageID: 3773



  Plaintiffs. The third class consists of all Missouri Plaintiffs who filed their action after

  June 6, 2018, all Florida Plaintiffs who filed their action before June 6, 2018, and all

  Plaintiffs who are not citizens of California, Florida, Georgia, New Jersey, or

  Missouri, because those plaintiffs do not share citizenship with any of the defendants.

  The only exceptions are the Barsh Plaintiffs, because the addition of Schnuck

  Markets, a Missouri citizen, brings them in line with Class Two plaintiffs. Having

  categorized these Plaintiffs, the Court determines subject matter jurisdiction over

  each class’s claims, in turn.

         A defendant may remove a civil action filed in state court if the federal court

  has original jurisdiction to hear the matter. 28 U.S.C. § 1441(a). The district courts

  have original jurisdiction over civil actions where there is complete diversity of

  citizenship between the plaintiffs and defendants, and the amount in controversy

  exceeds $75,000. 28 U.S.C. § 1332(a); Grand Union Supermarkets of the Virgin

  Islands, Inc. v. H.E. Lockhart Mgmt., Inc., 316 F.3d 408, 410 (3d Cir. 2003). “Complete

  diversity” means “no plaintiff can be a citizen of the same state as any of the

  defendants.” Id. Additionally, the “forum defendant rule” prohibits removal based on

  diversity where a defendant is a citizen of the state forum. 28 U.S.C. § 1441(b)(2);

  McBride v. Johnson & Johnson, No. 16-7891, 2017 WL 4570289, at *4 (D.N.J. Oct.

  12, 2017). “Diversity of citizenship must have existed at the time the complaint was

  filed, and at the time of removal, and the burden is on the removing party to establish

  federal jurisdiction.” Johnson v. SmithKline Beecham Corp., 724 F.3d 337, 346 (3d

  Cir. 2013) (internal citations omitted) (citing Grand Union Supermarkets, 316 F.3d

  at 410; Abels v. State Farm Fire & Cas. Co., 770 F.2d 26, 29 (3d Cir. 1985)). After a
                                              21
Case 3:18-cv-05534-FLW-LHG Document 140 Filed 06/29/20 Page 22 of 67 PageID: 3774



  case has been removed, the district court may remand it to state court if the removal

  was procedurally defective or subject matter jurisdiction is lacking. 28 U.S.C. §

  1447(c).

        1.     Class One: Defendants Who Share Citizenship with the Johnson
               & Johnson Defendants or Imerys

        Nine of the twelve cases, Johnson, Kassimali, Gavin, Reising, Gibson, Hittler,

  Benford, McConnell, and Kannady, include Plaintiffs who are citizens of California

  or New Jersey. As stated above, the New Jersey Plaintiffs share citizenship with the

  Johnson & Johnson Defendants and the California Plaintiffs share citizenship with

  Imerys. The Johnson & Johnson Defendants do not challenge this Court’s subject

  matter jurisdiction over the Class One Plaintiffs, but rather they argue that the Court

  lacks personal jurisdiction over them with respect to the Class One Plaintiffs’ claims.

        The Johnson & Johnson Defendants urge that the Court consider their

  personal jurisdiction question first with respect to the Class One Plaintiffs, before

  remanding their claims to state court. However, with respect to these cases, the Court

  clearly lacks subject matter jurisdiction. While this Court may, in an appropriate

  case, decide issues of personal jurisdiction before deciding the propriety of removal,

  this sequence is the exception, not the rule: courts should ordinarily determine

  questions concerning removal before addressing personal jurisdiction. See Sinochem

  Int’l Co. v. Malaysia Int’l Shipping Corp., 549 U.S. 422, 436 (2007); Ruhrgas AG v.

  Marathon Oil Co., 526 U.S. 574, 586–88 (1999). On this issue, the Supreme Court

  specifically cautioned that “in most instances subject-matter jurisdiction will involve

  no arduous inquiry,” and that “[i]n such cases, both expedition and sensitivity to state


                                            22
Case 3:18-cv-05534-FLW-LHG Document 140 Filed 06/29/20 Page 23 of 67 PageID: 3775



  courts’ coequal stature should impel the federal court to dispose of that issue first.”

  Ruhrgas, 526 U.S. at 587–88. Simply put, a court may dispense with deciding the

  propriety of removal and skip straight to personal jurisdiction only when faced with

  a difficult or perplexing question concerning removal and a simple or straightforward

  matter concerning personal jurisdiction. See id.

        Here, it is clear on the face of the complaints that the Court lacks diversity

  jurisdiction over the Class One Plaintiffs, since they are either New Jersey or

  California residents, who share the same citizenship with the Johnson & Johnson

  Defendants and Imerys. As such, these are not the exceptional cases that would

  warrant skipping the removal inquiry in order to decide questions of personal

  jurisdiction. “Given the simplicity of the removal inquiry and the intricacy of the

  personal jurisdiction question [involved in these matters], th[e] Court must follow the

  Supreme Court’s command to first adjudicate . . . [the] motion[s] to remand.” Scott v.

  Brenntag N. Am., Inc., No. 19-335, 2019 U.S. Dist. LEXIS 148543, at *7 (D.N.J. Aug.

  29, 2019).

        Because of the lack of complete diversity between the New Jersey and

  California Plaintiffs and the Johnson & Johnson Defendants and Imerys, the Court

  must remand their cases for lack of subject matter jurisdiction. The Johnson &

  Johnson Defendants and Imerys may challenge personal jurisdiction and/or venue

  questions in state court, if appropriate.




                                              23
Case 3:18-cv-05534-FLW-LHG Document 140 Filed 06/29/20 Page 24 of 67 PageID: 3776



        2.     Class Two: Defendants Who Share Citizenship with the PTI
               Defendants or Schnuck Markets

         Eight of the cases, Hannah, Johnson, Kassimali, Cartwright, Gavin, Reising,

  Gibson, 10 and Hittler, involve Plaintiffs who share citizenship with the PTI

  Defendants. 11 Additionally, while Barsh, which involves four Missouri Plaintiffs, was

  filed after June 6, 2018, (Compl. ¶¶ 8–11, Barsh, No. 18-17103), the Court will

  consider the Barsh Plaintiffs alongside the Class Two Plaintiffs due to the addition

  of Schnuck Markets, a Missouri retailer. (Id. at 2 (caption and petition).)

        The Johnson & Johnson Defendants raise two arguments regarding the PTI

  Defendants: first, PTI Union has been fraudulently joined because it only

  manufactured Shimmer Effects. Second, PTI Royston has been fraudulently joined

  because it is immune from liability under Missouri’s contract specifications defense.

  (Johnson & Johnson Defs.’ Opp’n to Mot. to Remand 10, 19–20, 29, 37, Johnson, No.

  18-1423.)




  10     While Gibson was removed after June 6, 2018, the case was filed on June 1,
  2018, (Compl. 1, Gibson, No. 18-14637), and the PTI Defendants’ change in
  citizenship after filing does not create diversity. See Johnson, 724 F.3d at 346; see
  also Caterpillar Inc. v. Lewis, 519 U.S. 61, 62 (1996) (discussing 28 U.S.C. § 1441(a)–
  (b)). The three Missouri Plaintiffs in Gibson thus fall into Class Two with the other
  Missouri Plaintiffs whose actions were filed before June 6, 2018.
  11     More specifically, all of those actions, except Hittler, involve Missouri Plaintiffs
  and were filed in state court before June 6, 2018. Hittler was filed after June 6, 2018,
  and includes two Florida Plaintiffs. (Compl. ¶¶ 10, 50, ECF No. 1-1, Hittler, No. 18-
  17106 (D.N.J. Aug. 31, 2018).) Johnson includes three Georgia Plaintiffs. (Compl. ¶¶
  16, 48, 63, Johnson, No. 18-1423.)

                                              24
Case 3:18-cv-05534-FLW-LHG Document 140 Filed 06/29/20 Page 25 of 67 PageID: 3777



               a.     Standard for Fraudulent Joinder and Missouri’s Contract
                      Specifications Defense

                                       i. Fraudulent Joinder

        “An exception to the requirement that removal be based solely on complete

  diversity is the doctrine of fraudulent joinder.” Abbedutto v. Johnson & Johnson, No.

  17-5724, 2019 WL 3245105, at *2 (D.N.J. July 19, 2019) (citing In re Briscoe, 448 F.3d

  201, 215–16 (3d Cir. 2006)); see also Brown v. Jevic, 575 F.3d 322, 326 (3d Cir. 2009)

  (“Federal courts should not sanction devices intended to prevent a removal to a

  Federal court where one has that right.” (quoting Wecker v. Nat’l Enameling &

  Stamping Co., 204 U.S. 176, 186 (1907))). “Joinder is fraudulent where there is no

  reasonable basis in fact or colorable ground supporting the claim against the joined

  defendant, or no real intention in good faith to prosecute the action against the

  defendants or seek a joint judgment.” In re Briscoe, 448 F.3d at 217 (quoting Batoff v.

  State Farm Ins. Co., 977 F.2d 848, 851–52 (3d Cir. 1992) (further citations omitted)).

  A heavy burden of persuasion is on the removing party to demonstrate fraudulent

  joinder, and “if there is even a possibility that a state court would find that the

  complaint states a cause of action against any one of the resident defendants, the

  federal court must find that joinder was proper and remand the case to state court.”

  Id. (quoting Batoff, 977 F.2d at 851).

        When determining whether a defendant has been fraudulently joined, the

  court must consider “the plaintiff’s complaint at the time the petition for removal was

  filed” and “must assume as true all factual allegations of the complaint.” Id. (quoting

  Batoff, 977 F.2d at 852). Any doubts about the controlling law must be resolved in

                                            25
Case 3:18-cv-05534-FLW-LHG Document 140 Filed 06/29/20 Page 26 of 67 PageID: 3778



  favor of the plaintiffs. Id. (quoting Batoff, 977 F.2d at 852). “[A] court’s determination

  of fraudulent joinder does not focus on whether plaintiff’s claims are ‘plausible’ under

  Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), or Rule 12(b)(6), rather it focuses on

  whether they are more than ‘frivolous.’” Abbedutto, 2019 WL 3245105, at *2 (citing

  In re Briscoe, 448 F.3d at 218; Batoff, 977 F.2d at 852). Even if a party fails to state a

  claim against a defendant, that does not necessarily mean that defendant was

  fraudulently joined. Id. at *3.

                                        ii. Missouri’s Contract Specification
                                            Defense

         Under Missouri state law, “a contractor’s compliance with its customer’s plans

  and specifications is, with limited exceptions . . . , a complete defense to strict liability

  and negligence claims based on defective design.” Bloemer v. Art Welding Co., 884

  S.W.2d 55, 56 (Mo. Ct. App. 1994). This defense “shields a manufacturer from liability

  for injuries caused by a design defect in products it manufactures pursuant to plans

  and specifications supplied by the purchaser.” Hopfer v. Neenah Foundry Co., 477

  S.W.3d 116, 124 (Mo. Ct. App. 2015) (quoting 2 Owen & Davis on Prod. Liab. § 14:2

  (4th ed.)). For example, in Gast v. Shell Oil Co., 819 S.W.2d 367, 370 (Mo. 1991), the

  Supreme Court of Missouri held that a contractor could not be “faulted for” the design

  of a door “because the specifications directed that this be done.” Id. An exception to

  that defense exists “with respect to defective construction, inherently dangerous to

  others, in a situation where the defects are known to the contractor but not detectable

  upon careful inspection by the owner accepting the work.” Bloemer, 884 S.W.2d at 58.

  That defense has been extended to products liability cases. Id.

                                               26
Case 3:18-cv-05534-FLW-LHG Document 140 Filed 06/29/20 Page 27 of 67 PageID: 3779



         As to the parameters of that defense, the Missouri Court of Appeals has opined

  that “absent evidence that the owner was relying on the contractor’s expertise as to

  the proper design of the modification,” the contractor could not be held liable. Id. at

  60 (citing Gast, 819 S.W.2d at 371). The court went on to explain, however, that “to

  impose liability for failure to suggest revisions to the customer’s design necessarily

  presupposes a duty to evaluate the adequacy and safety of the customer’s

  specifications,” and “absent some glaring deficiency in the specifications provided, the

  contractor owes no such duty.” Id.

         Consistent with that view, manufacturers cannot be exempt from liability

  where there is a glaring defect, such as, suggested by Plaintiffs here, the failure to

  warn of the allegedly known carcinogenic properties of the talc. See, e.g., Spangler v.

  Kranco, Inc., 481 F.2d 373, 375 (4th Cir. 1973) (“We find additional support for the

  action of the district judge in the principle that the products liability rule holding a

  manufacturer liable does not apply where the product has been manufactured in

  accordance with the plans and specifications of the purchaser except when such plans

  are so obviously dangerous that they should not reasonably be followed.”) (citing

  Littlehale v. E. I. du Pont, etc. & Co., 268 F. Supp. 791, 802 n.16, (S.D.N.Y.1966), aff’d,

  380 F.2d 274 (2d Cir. 1967)); see also Moon v. Winger Boss Co., 205 Neb. 292, 299–

  300 (1980) (“[A] manufacturer is not liable for injuries to a user of a product which it

  has manufactured in accordance with plans and specifications of one other than the

  manufacturer, except when the plans are so obviously, patently, or glaringly

  dangerous that a manufacturer exercising ordinary care under the circumstances

  then existing would not follow them.”); 2 Owen & Davis on Prod. Liab. § 14:2 (4th ed.)
                                              27
Case 3:18-cv-05534-FLW-LHG Document 140 Filed 06/29/20 Page 28 of 67 PageID: 3780



  (“This widely accepted principle is described in the Restatement Second, Torts, which

  provides that an independent contractor ‘is not required to sit in judgment on the

  plans and specifications or the materials provided by his employer’ and is not liable

  for their insufficiency unless the design or materials specified ‘is so obviously bad that

  a competent contractor would realize that there was a grave chance that his product

  would be dangerously unsafe.’” (quoting Restatement Second, Torts § 404, comment

  a) (footnotes omitted))). In such situations, “it is incumbent upon Plaintiffs, not

  Defendants, to come forward with proof that would support a finding that the

  specifications provided were so obviously deficient that a competent contractor would

  have recognized the danger.” Bloemer, 884 S.W.2d at 59.

               b.     Plaintiffs’ Claims against the PTI Defendants Are Not
                      Frivolous Under Missouri’s Contract Specifications
                      Defense

        The Court begins with whether the contract specifications defense is legally

  dispositive of the PTI Defendants’ liability and, consequently, whether they were

  fraudulently joined. The Johnson & Johnson Defendants’ arguments focus on the

  contract specifications defense solely as applied to PTI Royston, 12 (Johnson &

  Johnson Defs.’ Opp’n to Mot. to Remand 37–46, Johnson, No. 18-1423), but the PTI

  Defendants join with their own opposition, adding “both [PTI] Royston and [PTI]

  Union are exempt from liability under the contract specifications defense,” (PTI




  12     I note that the Johnson & Johnson Defendants’ fraudulent joinder argument
  as it relates to PTI Royston relies only on the contract specifications defense, which
  acts as “a complete defense to strict liability and negligence claims.” Hopfer, 477
  S.W.3d at 125.

                                             28
Case 3:18-cv-05534-FLW-LHG Document 140 Filed 06/29/20 Page 29 of 67 PageID: 3781



  Royston’s Opp’n to Mot. to Remand 2, ECF No. 111, Johnson, No. 18-1423 (D.N.J.

  Oct. 26, 2018); PTI Union’s Opp’n to Mot. to Remand 2, ECF No. 112, Johnson, No.

  18-1423 (D.N.J. Oct. 26, 2018)). Additionally, PTI Royston and PTI Union discuss the

  applicability of this affirmative defense in their briefs in support of their respective

  Motions to Dismiss. (PTI Royston’s Moving Br. 18–21, ECF No. 78-1, Johnson, No.

  18-1423 (D.N.J. June 12, 2018); PTI Union’s Moving Br. 11–13, ECF No. 79-1,

  Johnson, No. 18-1423 (D.N.J. June 12, 2018).)

        The Johnson & Johnson Defendants argue that “Plaintiffs’ own allegations

  demonstrate that this ‘complete defense’ forecloses their claims against [the PTI

  Defendants],” because Plaintiffs allege the PTI Defendants “act[ed] at the direction

  of or on behalf of the Johnson & Johnson Defendants.” (Johnson & Johnson Defs.’

  Opp’n to Mot. to Remand 39, Johnson, No. 18-1423 (quoting Compl. ¶ 92, Johnson,

  No. 18-1423).) The PTI Defendants echo that argument, adding only that “it would

  be contrary to public policy to impose liability on contract manufacturers who have

  merely provided a product pursuant to the plans and specifications” and “[i]mposing

  such liability would, for example, require contract manufacturers to scrutinize the

  chemistry and labeling of the product.” (PTI Royston’s Moving Br. 20–21, Johnson,

  No. 18-1423; PTI Union’s Moving Br. 12, Johnson, No. 18-1423.) In response,

  Plaintiffs contend that under Missouri law, it is premature to assess the applicability

  of the affirmative defense, and the Court must wait until the close of discovery.

  (Moving Br. 57–58, ECF No. 84, Johnson, No. 18-1423 (D.N.J. Sept. 26, 2018).)

  Moreover, Plaintiffs maintain that there is a genuine issue as to whether the defense

  applies here because (1) they have pleaded that the PTI Defendants received express
                                            29
Case 3:18-cv-05534-FLW-LHG Document 140 Filed 06/29/20 Page 30 of 67 PageID: 3782



  warnings that talc could cause ovarian cancer and (2) that certain of their claims do

  not fall into the defense because they allege that the PTI Defendants conspired to

  conceal and suppress the risk of ovarian cancer and that the PTI Defendants

  defectively manufactured the products. (Id. at 56–59.)

        As a matter of fraudulent joinder, Missouri case law sides with Plaintiffs’

  position. I start with the principle that any doubts as to the state of the governing

  law must be resolved in favor of remand, In re Briscoe, 448 F.3d at 217 (quoting

  Batoff, 977 F.2d at 851–52), and it appears Missouri courts would likely hold a

  manufacturer liable for an obviously dangerous design defect, such as the alleged

  failure to warn of known carcinogens in a particular product. See Hopfer, 477 S.W.3d

  at 124–125 & n.4 (citing 2 Owen & Davis on Prod. Liab. § 14:2 (4th ed.)); Spangler,

  481 F.2d at 375; Moon, 205 Neb. at 299–300; 2 Owen & Davis on Prod. Liab. § 14:2

  (4th ed.). Here, Plaintiffs allege that Imerys “supplied its customers, including . . .

  Defendant PTI Union, LLC, and Defendant PTI Royston, LLC with Material Safety

  Data Sheets,” which they allege expressly “warned those receiving the talc, to include

  . . . PTI Union, LLC, and Defendant PTI Royston, LLC of the ovarian cancer hazard

  associated with perineal talc use, an intended use of the [products].” (Compl. ¶¶ 102–

  103, Johnson, No. 18-1423.) More specifically, Plaintiffs allege “in or about 2006,

  [Imerys] began placing a warning on the [Material Safety Data Sheets] it provided to

  the Johnson & Johnson Defendants, PTI Union, LLC and/or PTI Royston, LLC

  regarding the talc it sold to them for use in the [products],” which “not only provided

  the warning information about the [International Agency for Research on Cancer’s]

  classification but also included warning information regarding ‘States Rights to
                                            30
Case 3:18-cv-05534-FLW-LHG Document 140 Filed 06/29/20 Page 31 of 67 PageID: 3783



  Know’ and warning information about the Canadian Government’s D2A classification

  of talc.” (Id. ¶ 122.) They further allege PTI Union “disregard[ed] the warning, and

  process[ed], bottle[d], mislabel[ed], mispackage[d], and distribute[d], without

  warning . . . thereby creating the dangerous condition of the product . . . .” (Id. ¶ 105.)

        Whether the evidence will prove true Plaintiffs’ allegations, however, is not

  before the Court on a fraudulent joinder analysis. In this context, the Court merely

  considers whether the pleadings assert a non-frivolous claim. Abbedutto, 2019 WL

  3245105, at *2 (citing In re Briscoe, 448 F.3d at 218; Batoff, 977 F.2d at 852). On their

  face, Plaintiffs’ pleadings assert a claim that would fall outside of the contract

  specifications defense. See Bloemer, 884 S.W.2d at 58. Accordingly, the Court cannot

  find that there is no “possibility that a state court would find that the complaint states

  a cause of action,” In re Briscoe, 448 F.3d at 217 (quoting Batoff, 977 F.2d at 851–52),

  against the PTI Defendants.

        Alternatively, the Court cannot rely on the contract specification defense as a

  basis for finding that the PTI Defendants were fraudulently joined, because under

  Missouri law, the applicability of an affirmative defense should not be resolved on a

  motion to dismiss. Rather, the defense should be raised on a motion for summary

  judgment, after discovery has taken place. See Evans v. Empire Dist. Elec. Co., 346

  S.W.3d 313, 317 (Mo. App. W.D. 2011) (“Affirmative defenses must be pleaded and

  proved as provided in Rules 55.08 and 55.27. It is not a defense that may be raised in

  a motion to dismiss.” (citation and quotations omitted)); Fortenberry v. Buck, 307

  S.W.3d 676, 679 (Mo. App. W.D. 2010) (advising that a pre-trial dismissal based on

  an affirmative defense must be granted under the standards of summary judgment).
                                              31
Case 3:18-cv-05534-FLW-LHG Document 140 Filed 06/29/20 Page 32 of 67 PageID: 3784



  In that regard, on a fraudulent joinder analysis, it would be premature for this Court

  to decide the issue of the contract specification defense in the first instance.

        Accordingly, the Class Two Plaintiffs in Johnson, Kassimali, Gavin, Reising,

  Gibson, and Hittler shall be jointly remanded with the Class One Plaintiffs. 13 Hannah

  and Cartwright, which only involve Missouri Plaintiffs, are also remanded. 14 While

  the Court need not address Plaintiffs’ remaining arguments as to the contract

  specifications defense, the Court’s inquiry does not end here, because the Johnson &

  Johnson Defendants and the PTI Defendants further argue that PTI Union is

  fraudulently joined for another reason: 15 that PTI Union only manufactured Shimmer

  Effects, a product Plaintiffs have not alleged they used.

               c.     PTI Union Is Fraudulently Joined

        In their Complaints, Plaintiffs allege that PTI Union manufactured and

  labeled, “or controlled and directed” manufacture and labeling of, the products and

  that it discarded and ignored Imerys’s Material Data Safety Data Sheets warning of




  13    Since the Court is remanding the claims of Class Two Plaintiffs, for the same
  reasons explained above with respect to Class One Plaintiffs, I do not address PTI
  Royston’s personal jurisdiction arguments in the context of this class of plaintiffs. PTI
  Royston may renew its motion to dismiss in Missouri State Court following remand.
  14     Because Hannah is remanded to Missouri state court based on the lack of
  diversity between Plaintiffs and PTI Royston, see infra, I need not analyze the issue
  of whether Dierbergs Markets, a Missouri retailer, was fraudulently joined.
  15    I note that the claims of the Class Two Plaintiffs are remanded even if PTI
  Union is fraudulently joined, because of the inclusion of the in-state defendant PTI
  Royston. However, the citizenship of PTI Union will impact the claims of the Class
  Three Plaintiffs, and as such, the Court must address fraudulent joinder as to PTI
  Union.

                                             32
Case 3:18-cv-05534-FLW-LHG Document 140 Filed 06/29/20 Page 33 of 67 PageID: 3785



  the risk of ovarian cancer without including that warning on the packaging. (Compl.

  ¶¶ 102–03, 105–07, Johnson, No. 18-1423.) They further allege that PTI Union, as a

  manufacturer, knew, or should have known, that talc used in the products was

  carcinogenic and failed to provide consumers adequate warning. (Id. ¶¶ 163–63.)

  Plaintiffs further claim that there was a known noncarcinogenic alternative,

  cornstarch. (Id. ¶ 190.) It is upon these facts that Plaintiffs base their claims against

  PTI Union of Strict Liability for Failure to Warn, Strict Liability for Defective

  Manufacture or Design, Negligence, and Breach of Implied Warranties.

        Plaintiffs also allege, as to all Defendants, that they “knowingly agreed,

  contrived, confederated and conspired to deprive the Plaintiffs of the opportunity of

  informed free choice as to whether to use the [products] or to expose themselves to

  the stated dangers.” (Id. ¶ 213.) More specifically, Plaintiffs aver that Defendants,

  including PTI Union: (1) “as part of the [TIPTF], corresponded about and agreed to

  edit and delete portions of scientific papers being submitted on their behalf to the

  United States Toxicology Program”; (2), “through the TIPTF, used their influence

  over the National Toxicology Program (“NTP[”]) Subcommittee and the threat of

  litigation against the NTP to prevent the NTP from classifying talc as a carcinogen”;

  (3) “through the TIPTF, collectively agreed to release false information to the public

  regarding the safety of talc on July 1, 1992; July 8, 1992; and November 17, 1994.”

  (Id. ¶ 214.) Based upon those allegations, Plaintiffs assert claims of Civil Conspiracy

  and Concert of Action against all Defendants.

        The elements of a cause of action for strict liability for failure to warn under

  Missouri law are:
                                             33
Case 3:18-cv-05534-FLW-LHG Document 140 Filed 06/29/20 Page 34 of 67 PageID: 3786



               (1) the defendant sold the product in question in the course
               of its business; (2) the product was unreasonably
               dangerous at the time of sale when used as reasonably
               anticipated without knowledge of its characteristics; (3) the
               defendant did not give adequate warning of the danger; (4)
               the product was used in a reasonably anticipated manner;
               and (5) the plaintiff was damaged as a direct result of the
               product being sold without an adequate warning.

  Moore v. Ford Motor Co., 332 S.W.3d 749, 756 (Mo. 2011). The parties’ arguments

  center on the first element. The Johnson & Johnson Defendants argue that Plaintiffs

  “lack a colorable claim against PTI Union because it manufactured a distinct product,

  Shimmer Effects, and there is no allegation that any plaintiff ever purchased

  Shimmer Effects, much less that any plaintiff was sufficiently exposed to that product

  such that it could have been a cause of injury.” (Johnson & Johnson Defs.’ Opp’n to

  Mot. to Remand 12, Johnson, No. 18-1423.)

        On the other hand, Plaintiffs allege that PTI Union and PTI Royston operated

  jointly as Pharma Tech Industries, Inc., (“Pharma Tech”) a Missouri corporation, and

  that both processed, packaged, labeled, and distributed the products, other than

  Shimmer Effects. 16 (Moving Br. 6 & n.9, Johnson, No. 18-1423.) However, in their

  briefing, Plaintiffs appear to acknowledge that PTI Union only “manufactured one of

  the varietals of the Products, Shower to Shower Shimmer Effects . . . .” (Id. at 14–15.)




  16      The Court notes that Pharma Tech is not a defendant in these actions nor does
  it exist as a functioning entity. Nevertheless, Plaintiffs continuously refer to Pharma
  Tech as if it were in operation. Wading through their convoluted arguments, it
  appears that Plaintiffs’ position is that PTI Union is the successor of Pharma Tech
  such that PTI Union has assumed all of the business activities that Pharma Tech
  once conducted, which includes directing and overseeing PTI Royston’s
  manufacturing sector.

                                            34
Case 3:18-cv-05534-FLW-LHG Document 140 Filed 06/29/20 Page 35 of 67 PageID: 3787



  But, Plaintiffs contend that they used the term “Shower to Shower” broadly in their

  Complaints, and that the term includes all subcategories of Shower to Shower,

  including Shimmer Effects, Sport, Spice, Morning Fresh, Original Fresh, Breeze

  Fresh, and Prickly Heat Power. (Id. at 30–31.) Further, Plaintiffs argue that their

  claims are not based on the manufacture of the products alone, but also on PTI

  Union’s role, as the successor of Pharma Tech, in the manufacturing, development,

  testing, and regulation of the products. (Id. at 33.)

        In response, the Johnson & Johnson Defendants stress that, despite Plaintiffs’

  claims that their use of the term “Shower to Shower” in their Complaints

  encompasses Shimmer Effects, none of the Plaintiffs allege that they, in fact,

  purchased or used that product. (Johnson & Johnson Defs.’ Opp’n to Mot. to Remand

  12, Johnson, No. 18-1423.) They suggest it is unlikely that any Plaintiff used

  Shimmer Effects, because it was “a business failure,” marketed between 2005 and

  2010, and because it was designed to give the user a sparkling or shimmering effect

  when applied to the skin and was “thus likely to be applied to visible portions of the

  body rather than used perineally.” (Id. at 14.)

        I start with Plaintiffs’ argument that their strict liability claims against

  Defendants encompass Shimmer Effects. While Plaintiffs contend that their claims

  include that product, (Moving Br. 31, Johnson, No. 18-1423), none of them specifically

  alleges that they actually used Shimmer Effects, which the Johnson & Johnson

  Defendants have argued—and Plaintiffs have not disputed—was a fundamentally

  different product that had a limited market exposure from the other Shower to

  Shower varietals at issue in this case. Plaintiffs’ position that their general
                                             35
Case 3:18-cv-05534-FLW-LHG Document 140 Filed 06/29/20 Page 36 of 67 PageID: 3788



  allegations with respect to the products used were intended to include Shimmer

  Effects is untenable. Indeed, Plaintiffs’ use of the term “Shower to Shower” in the

  Complaints is not a substitute for an affirmative allegation that the individual

  plaintiffs used Shimmer Effects. Rather, the allegations hurled against PTI Union

  are an after-thought, particularly since PTI Union manufactured a Johnson &

  Johnson product that has never been alleged to be defective in any of the complaints.

  This is the very kind of pleading that cannot survive fraudulent joinder scrutiny.

        Nor is Plaintiffs’ argument that PTI Union was a part of Pharma Tech—a

  defunct entity—persuasive. Plaintiffs include, in their Motion to Remand, a detailed

  history of Johnson & Johnson’s relationship with Pharma Tech and assert in a broad-

  brush fashion that PTI Union and Pharma Tech are one and the same. As alleged by

  Plaintiffs in their briefing, Johnson & Johnson entered into a series of agreements in

  the late 1990s with Pharma Tech to manufacture and package the products at issue.

  Sometime in 2005, PTI Royston was purportedly formed to run Pharma Tech’s

  manufacturing plant in Georgia, which plant, apparently, PTI Royston still currently

  maintains. In that connection, Pharma Tech, when it was in existence, allegedly

  assigned certain manufacturing contracts from Johnson & Johnson to PTI Royston.

  In essence, according to Plaintiffs, PTI Royston was an affiliate of Pharma Tech.

  Further, Plaintiffs assert, without any factual support, that PTI Union somehow

  became Pharma Tech’s successor, and that PTI Union continues to do Pharma Tech’s

  bidding.

        Plaintiffs’ unsupported theory aside, I cannot consider these additional,

  extrinsic allegations as part of my fraudulent joinder analysis. The Third Circuit has
                                           36
Case 3:18-cv-05534-FLW-LHG Document 140 Filed 06/29/20 Page 37 of 67 PageID: 3789



  made clear that while a district court can consider evidence outside the pleadings in

  assessing whether a party was fraudulently joined in certain limited circumstances,

  the district court must not “step[] ‘from the threshold jurisdictional issue into a

  decision on the merits.’” In re Briscoe, 448 F.3d at 219 (quoting Boyer v. Snap-On

  Tools Corp., 913 F.2d 108, 112 (3d Cir. 1990)). In other words, for the purposes of

  fraudulent joinder, here, I must look to the four corners of the Complaint and

  determine whether Plaintiffs have sufficiently alleged facts that would, at least, raise

  a colorable claim against PTI Union. I, first, point out that Plaintiffs make no mention

  in their Complaint that PTI Union and Pharma Tech are one and the same, let alone

  make any allegations as to how these two separate entities, one of which is no longer

  in existence, are interrelated. Simply, Plaintiffs cannot use their Motion to Remand

  as a means to amend their Complaint to add these new allegations. See Bell v. City

  of Philadelphia, 275 F. App’x 157, 160 (3d Cir. 2008) (“A plaintiff ‘may not amend his

  complaint through arguments in his brief in opposition to a motion for summary

  judgment.”) (quotation omitted); Com. of Pa. ex rel. Zimmerman v PepsiCo, Inc., 836

  F.2d 173, 181 (3d Cir. 1988) (“It is axiomatic that the complaint may not be amended

  by the briefs in opposition to a motion to dismiss.”) (quotation omitted). Accordingly,

  the Court will not consider these newly presented averments to show a connection

  between PTI Union and Pharma Tech. 17




  17     Even if I were to consider these allegations, my analysis would not change.
  While Plaintiffs have presented some documents relating to Pharma Tech’s
  relationship with Johnson & Johnson, they still fail to show that PTI Union was
  somehow the same entity as Pharma Tech or succeeded Pharma Tech. See, infra.

                                            37
Case 3:18-cv-05534-FLW-LHG Document 140 Filed 06/29/20 Page 38 of 67 PageID: 3790



        Looking only to the Complaint, Plaintiffs allege, in a conclusory manner, that

  PTI Union manufactures Johnson & Johnson products at issue in this case, but at

  the same time concedes that PTI Union only makes Shimmer Effects. Importantly,

  Pharma Tech is not a defendant is these matters, nor are there any allegations made

  against Pharma Tech in the Complaint. Without any other allegations, the Court

  finds Plaintiffs are merely attempting to connect PTI Union to Pharma Tech in order

  to effect diversity jurisdiction, and in that regard, that they have no real intention to

  prosecute the action against PTI Union. Accordingly, I find PTI Union is fraudulently

  joined.

               d.     Schnuck Markets Is Fraudulently Joined

        Lastly, I turn to whether Schnuck Markets, the only nondiverse Defendant in

  Barsh, is fraudulently joined. While the parties devote a substantial portion of their

  briefing to whether Missouri’s innocent seller statute acts as a bar to the Barsh

  Plaintiffs’ claims against Schnuck Markets, the Court need not address these

  arguments because it is clear from the face of their Complaint that Schnuck Markets

  is fraudulently joined. The sum of the allegations in the Barsh Complaint against

  Schnuck Markets is that the talcum powder products manufactured by the other

  Defendants in this matter were “distributed and sold to retailers and other outlets

  (such as [Schnuck Markets].” (Compl. ¶¶ 8–11, Barsh, No. 18-17103.) Moreover, the

  only counts that can be construed as being asserted against Schnuck Markets are the

  counts against “all Defendants,” which are the Barsh Plaintiffs’ claims for breach of

  implied warranties, civil conspiracy, and concert of action. (Id. ¶¶ 165–79.) The

  Johnson & Johnson Defendants contend that this “dearth” of allegations against
                                             38
Case 3:18-cv-05534-FLW-LHG Document 140 Filed 06/29/20 Page 39 of 67 PageID: 3791



  Schnuck Markets is a tell-tale sign it was fraudulently joined. (Johnson & Johnson

  Opp’n to Mot. to Remand 14, Barsh, No. 18-17103.) Plaintiffs, however, assert that

  they made more substantial allegations against Schnuck Markets as it was included

  in allegations made against all “Defendants.” (Reply Br. 12, Barsh, No. 18-17103.)

        The Court finds that the complete lack of allegations, let alone specific ones,

  against Schnuck Markets demonstrates that it was fraudulently joined. The Barsh

  Plaintiffs’ 222-paragraph Complaint makes minimal reference to this Defendant and,

  glaringly, fails to even allege that any of the Plaintiffs purchased Defendants’

  products from that retailer. As one court has aptly put it, there is “no better admission

  of fraudulent joinder” than the failure of a plaintiff “to set forth any specific factual

  allegations” against a defendant. Lyons v. Amer. Tobacco Co., Inc., No. 96-881, 1997

  WL 809677, at *5 (S.D. Ala. Sept. 30, 1997). For example, in In re Diet Drugs

  (Phentermine, Fenfluramine, Dexfenfluramine) Products Liability Litigation, 220 F.

  Supp. 2d 414, 424 (E.D. Pa. 2002), the Eastern District of Pennsylvania found that

  certain pharmacies were fraudulently joined in a products liability action where the

  complaint made no specific allegations against the pharmacies. Indeed, the

  allegations against the pharmacies in Diet Drugs was limited to “general statements

  levied against all defendants, which most properly can be read as stating claims

  against the drug manufacturers.” Id. (citing In re Rezulin Prods. Liab., 133 F. Supp.

  2d 272, 291 (S.D.N.Y. 2001)). The same holds true here. Plaintiffs purportedly bring

  claims of breach of implied warranties, civil conspiracy, and concert of action against

  Schnuck Markets. But, to succeed on those claims, Plaintiffs need to draw some

  connection between the Plaintiffs’ purchase of Defendants’ talcum powder products
                                             39
Case 3:18-cv-05534-FLW-LHG Document 140 Filed 06/29/20 Page 40 of 67 PageID: 3792



  and Schnuck Markets. No such connection has been alleged in the Complaint. See

  Weidman v. Exxon Mobil Corp., 776 F.3d 214, 218–19 (4th Cir. 2015) (finding non-

  diverse defendants were fraudulently joined where there were no specific factual

  allegations against the defendants); Cavallini v. State Farm Mut. Auto Ins. Co., 44

  F.3d 256, 260–61 (5th Cir. 1995) (affirming district court’s finding of fraudulent

  joinder where the complaint was devoid of sufficient factual material to support

  claims). There is simply “no reasonable basis in fact or colorable ground supporting

  the claim” against Schnuck Markets, nor does there appear to be any “real intention

  in good faith to prosecute the action against the defendant[] or seek a joint judgment.”

  In re Briscoe, 448 F.3d at 216. For that reason, the Court finds that Schnuck Markets

  is fraudulently joined.

        Because Schnuck Markets and PTI Union were fraudulently joined, they

  remain defendants in this MDL, and as such, their citizenships are not considered for

  the purpose of determining diversity jurisdiction. 18 See In re Diet Drugs, 220 F. Supp.

  2d at 419 (“The presence of a party fraudulently joined cannot defeat removal.”)

  (citing Wilson v. Republic Iron & Steel Co., 257 U.S. 92, 97 (1921). The Barsh

  Plaintiffs filed their Complaint on July 30, 2018, after both of the PTI Defendants

  ceased to be citizens of Missouri. Thus, the requirements of diversity are satisfied,

  and the Barsh Plaintiffs’ motion to remand is denied and each Plaintiff in the Barsh




  18    While the Court is aware that PTI Union has filed motions to dismiss in these
  matters, because I am severing certain plaintiffs and allowing each of them to file a
  separate complaint, PTI Union may renew its motion to dismiss in those cases in
  which it remains a defendant.

                                            40
Case 3:18-cv-05534-FLW-LHG Document 140 Filed 06/29/20 Page 41 of 67 PageID: 3793



  Complaint is therefore directed to file a separate Complaint, except for the first

  named Plaintiff, who will retain the original Barsh civil action number and caption. 19

        3.     Class Three: Plaintiffs Who Do Not Share Citizenship with Any
               Defendant 20

        Class Three consists of all Missouri Plaintiffs who filed their action after June

  6, 2018; all Florida Plaintiffs who filed their action before June 6, 2018; and all

  Plaintiffs who are not citizens of California, Florida, Georgia, New Jersey, or

  Missouri. Johnson, Kassimali, Gavin, Reising, Gibson, Hittler, Benford, McConnell,

  and Kannady involve Plaintiffs that fall into this class. More particularly, Hittler,

  Benford, McConnell, Kannady and Barsh involve Missouri Plaintiffs who filed their

  claims after June 6, 2018; Johnson includes three Plaintiffs who are citizens of

  Florida and their complaint was filed before June 6, 2018, (Compl. ¶¶ 49, 75–76,

  Johnson, No. 18-1423); and most of the cases have named plaintiffs who are not

  citizens of California, Florida, Georgia, New Jersey, or Missouri. As such, Class Three

  Plaintiffs do not share citizenship with any defendant. While the Court has diversity

  jurisdiction over Class Three Plaintiffs’ claims, I must further determine whether

  personal jurisdiction exists over each defendant.

        Both the Johnson & Johnson Defendants and PTI Royston dispute whether

  Missouri courts have personal jurisdiction over them. (See, e.g., Johnson & Johnson



  19     Each of the Barsh Plaintiffs’ complaints shall name the Johnson & Johnson
  Defendants, PTI Union, Imerys and Schnuck Markets as defendants. PTI Royston,
  as discussed more fully below, is dismissed for lack of personal jurisdiction.
  20    After the Court’s fraudulent joinder analyses, the Barsh Plaintiffs are included
  as Class Three Plaintiffs.

                                            41
Case 3:18-cv-05534-FLW-LHG Document 140 Filed 06/29/20 Page 42 of 67 PageID: 3794



  Defs.’ Opp’n to Mot. to Remand 3–9, 22–38, ECF No. 72, Kannady, No. 19-13476

  (D.N.J. Aug. 5, 2019).) More specifically, the Johnson & Johnson Defendants contend

  that they are not subject to general jurisdiction in Missouri and, further, that the

  Court should only exercise specific personal jurisdiction over those plaintiffs who

  have alleged a sufficient connection to Missouri. (Id. at 22–38.) In PTI Royston’s

  Renewed Motions to Dismiss for Lack of Personal Jurisdiction and Failure to State a

  Claim, it also argues that Missouri courts lack specific or general jurisdiction over it.

  (See, e.g., PTI Royston’s Mot. to Dismiss for Lack of Personal Jurisdiction and Failure

  to State a Claim Moving Br. 39, ECF No. 51-1, Kannady, No. 19-13476 (D.N.J. July

  2, 2019).)

        Plaintiffs’ theories of personal jurisdiction are, at best, convoluted. From what

  can be discerned from Plaintiffs’ briefing, both in support of their Motion to Remand

  and in opposition to PTI Royston’s Motion to Dismiss, Plaintiffs appear to assert that

  there is specific jurisdiction over the Johnson & Johnson Defendants and PTI Royston

  under a stream of commerce theory. Further, Plaintiffs contend that there is both

  general and specific jurisdiction over PTI Royston based on its purported connection

  to PTI Union and Pharma Tech. These arguments, as discussed more thoroughly

  infra, conflate the principles of general and specific personal jurisdiction. The Court

  now turns to these arguments.

        a. General Personal Jurisdiction




                                             42
Case 3:18-cv-05534-FLW-LHG Document 140 Filed 06/29/20 Page 43 of 67 PageID: 3795



         The parties first dispute whether there is general jurisdiction over PTI Royston

  in Missouri. 21 Plaintiffs present two theories of general personal jurisdiction: (1) PTI

  Union’s Missouri principal place of business may be imputed to PTI Royston under

  an alter-ego theory; and (2) PTI Royston is “essentially at home” in Missouri.

         “A district court sitting in diversity may assert personal jurisdiction over a

  nonresident defendant to the extent allowed under the law of the forum state.”

  Metcalfe v. Renaissance Marine, Inc., 566 F.3d 324, 330 (3d Cir. 2009). In cases

  transferred under the MDL statute, 28 U.S.C. § 1407, however, “the substantive law

  of the transferor forum . . . controls the analysis of pre-trial issues involving state

  law, including the defense that the court lacks personal jurisdiction over the

  defendants.” In re Nazi Era Cases Against German Defendants Litig., 320 F. Supp.

  2d 204, 214 (D.N.J. 2004), aff’d, 153 F. App’x 819 (3d Cir. 2005). “The law of the

  transferee forum applies . . . to federal questions. . . .” Id. In that regard, “Missouri’s

  long-arm statute was designed to allow the exercise of jurisdiction over out-of-state

  defendants to the extent permissible under the due process clause.” State ex rel. Nixon

  v. Beer Nuts, Ltd., 29 S.W.3d 828, 833 (Mo. Ct. App. 2000). “General jurisdiction is

  based upon the defendant’s continuous and systematic contacts with the forum and

  exists even if the plaintiff’s cause of action arises from defendant’s non-forum related

  activities.” Benitez v. JMC Recycling Sys., Ltd., 97 F. Supp. 3d 576, 581 (D.N.J. 2015)

  (quoting Remick v. Manfredy, 238 F.3d 248, 255 (3d Cir. 2001) (further quotations



  21    There does not appear to be any dispute that Missouri courts do not have
  general jurisdiction over the Johnson & Johnson Defendants and Imerys. (See
  Johnson & Johnson Opp’n to Pls.’ Motion to Remand, at 3–4, Kannady, No. 19-13476.)

                                              43
Case 3:18-cv-05534-FLW-LHG Document 140 Filed 06/29/20 Page 44 of 67 PageID: 3796



  omitted)). For a court to assert general jurisdiction, the defendant’s contacts must be

  “so ‘continuous and systematic’ as to render [it] essentially at home in the forum

  State.” Daimler AG v. Bauman, 571 U.S. 117, 127 (2014) (quoting Goodyear Dunlop

  Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011)).

        Whereas a limited liability company’s citizenship for the purposes of

  determining diversity jurisdiction is ascertained by tracing the citizenship of its

  members, Johnson v. SmithKline Beecham Corp., 724 F.3d 337, 348 (3d Cir. 2013)

  (quoting Zambelli, 592 F.3d at 418), for the purposes of general personal jurisdiction,

  a limited liability company’s citizenship is that of its principal place of business and

  state of incorporation. See Griggs v. Swift Transp. Co., No. 17-13480, 2018 WL

  3966304, at *2 & n.26 (D.N.J. Aug. 17, 2018) (“Courts have applied the Daimler rules

  to limited liability companies with ‘equal force.’”); Duncanson v. Wine & Canvas IP

  Holdings LLC, No. 16-00788, 2017 WL 6994541, at *2–4 (S.D. Ind. Apr. 20, 2017)

  (explaining that the difference derives from diversity jurisdiction being a statutory

  construction, while personal jurisdiction is a matter of due process under the

  Fourteenth Amendment); Daimler AG, 571 U.S. at 138–39 (applying the “paradigm”

  for general jurisdiction over corporations to a limited liability company); Frutta Bowls

  Franchising LLC v. Bitner, No. 18-2446, 2018 WL 6499760, at *3 (D.N.J. Dec. 10,

  2018) (applying Daimler’s paradigm to a limited liability company); Carruth v.

  Michot, No. 15-189, 2015 WL 6506550, at *7 (W.D. Tex. Oct. 26, 2015) (stating that

  disregarding a limited liability company’s corporate form and looking directly to the

  citizenship of its members contravenes the United States Supreme Court’s directive



                                            44
Case 3:18-cv-05534-FLW-LHG Document 140 Filed 06/29/20 Page 45 of 67 PageID: 3797



  in Burger King Corp. v. Rudzewicz, 471 U.S. 462, 476, 486 (1985), against “talismanic

  jurisdictional formulas” and its focus on purposeful availment).

        “‘Principal place of business’ . . . refer[s] to the place where a corporation’s

  officers direct, control, and coordinate the corporation’s activities.” Hertz Corp. v.

  Friend, 559 U.S. 77, 92–93 (2010). Although the United States Supreme Court’s

  definition of “principal place of business” derives from statutory considerations, id. at

  84–97, it applies in the context of personal jurisdiction. See Daimler AG, 571 U.S. at

  137–39 (citing Hertz Corp., 559 U.S. at 94); see also id. at 157 (Sotomayor, J.,

  concurring) (“The majority does not dispute that a State can exercise general

  jurisdiction where a corporate defendant has its corporate headquarters, and hence

  its principal place of business within the State.”) (citing Hertz Corp., 559 U.S. at 93).

  “[I]n practice [the ‘principal place of business’] should normally be the place where

  the corporation maintains its headquarters—provided that the headquarters is the

  actual center of direction, control, and coordination, i.e., the ‘nerve center,’ and not

  simply an office where the corporation holds its board meetings.” Hertz Corp., 559

  U.S. at 93. At times, determining a corporation’s principal place of business can defy

  common sense; “[f]or example, if the bulk of a company’s business activities visible to

  the public take place in New Jersey, while its top officers direct those activities just

  across the river in New York, the ‘principal place of business’ is New York.” Id. at 96.

        “[P]laintiff[s] bear[] the burden of demonstrating the facts that establish

  personal jurisdiction . . . .” Pinker v. Roche Holdings Ltd., 292 F.3d 361, 368 (3d Cir.

  2002). “If the district court does not hold an evidentiary hearing, ‘the plaintiff[s] need

  only establish a prima facie case of personal jurisdiction.’” Metcalfe, 566 F.3d at 330
                                             45
Case 3:18-cv-05534-FLW-LHG Document 140 Filed 06/29/20 Page 46 of 67 PageID: 3798



  (quoting O’Connor v. Sandy Lane Hotel Co., 496 F.3d 312, 316 (3d Cir. 2007)

  (alterations in original) (internal quotation marks omitted)).

                                      i.   Principal Place of Business

        As PTI Royston is a LLC, the Court looks to both its place of incorporation and

  its principal place of business for the purpose of determining if general jurisdiction

  exists. There is no dispute that PTI Royston is incorporated under the laws of

  Delaware. (See Pls.’ Opp’n to PTI Royston Mot. to Dismiss 6–7, Kannady, No. 19-

  13476.) Nor is there any real dispute that PTI Royston’s stated principal place of

  business is in Georgia. Instead, Plaintiffs maintain that while PTI Royston

  purportedly has its principal place of business in Georgia, its “actual principal place

  of business” is in Missouri “by merger, dominion and control, agency, and/or its alter

  ego status.” (See, e.g., Compl. ¶¶ 119, 123–24, Kannady, No. 19-13476.) To that end,

  Plaintiffs seek to impute PTI Union’s and Pharma Tech’s Missouri principal places of

  business to PTI Royston based on the connection between the three corporations. 22

  (See Pls.’ Resp. in Opp’n to PTI Royston Renewed Mot. to Dismiss 7, Kannady, No.

  19-13476.) In making this connection, Plaintiffs contend that the Court may exercise

  general jurisdiction over PTI Royston as it is an alter ego of PTI Union, the alleged

  successor of Pharma Tech. 23



  22    Again, Plaintiffs rely on their theory, discussed supra, that PTI Union is the
  successor of Pharma Tech in support of personal jurisdiction arguments.
  23    The Johnson & Johnson Defendants, in their Opposition to Plaintiffs’ Motion
  to Remand, argues that the Court should not consider Plaintiffs’ alter ego theory of
  personal jurisdiction because it was not specifically raised in the Complaint. (See
  Johnson & Johnson Opp’n to Pls.’ Renewed Mot. for Remand 25, Kannady, No. 19-
  13476.) According to the Johnson & Johnson Defendants, the only allegation in the
                                          46
Case 3:18-cv-05534-FLW-LHG Document 140 Filed 06/29/20 Page 47 of 67 PageID: 3799



        “Ordinarily, courts protect the separate legal identities of individual

  corporations, even if one corporation owns a part or all of the other.” Blanks v. Fluor

  Corp., 450 S.W.3d 308, 375 (Mo. Ct. App. 2014). “Alter-ego liability looks at the

  totality of the parent company’s relationship with the subsidiary asking whether the

  relationship is so ‘completely dominated’ by the parent company that it is proper to

  fully ‘disregard the corporate form of the subsidiary’ altogether.” Goellner-Grant v.

  Platinum Equity LLC, 341 F. Supp. 3d 1022, 1028 (E.D. Mo. 2018) (quoting Blanks,

  450 S.W.3d at 377–80); see also Laverty v. Cox Enters., Inc., No. 18-1323, 2019 WL

  351905, at *4 (D.N.J. Jan. 29, 2019) (quoting State, Dep’t of Envtl. Prot. v. Ventron

  Corp., 468 A.2d 150, 164 (N.J. 1983)). “[I]t does not matter that a parent company

  shares in the business success and achievements of its subsidiaries.” Goellner-Grant,

  341 F. Supp. 3d at 1029. Rather, there must be “‘total control and . . . improper use of

  the subsidiary,’” “which cause ‘all activities—and all liabilities—of the subsidiary [to]




  Complaint that would seem to suggest that Plaintiffs sought to establish personal
  jurisdiction under an alter ego theory is the allegation that “Defendant PTI Royston,
  LLC was acting at the direction of or on behalf of the Johnson & Johnson Defendants,
  Defendant Imerys Talc, and/or PTI Union, LLC carrying out a common plan, scheme,
  or conspiracy, acting within the . . . scope of its employment or agency.” Id. at 25 n.4.
  The Johnson & Johnson Defendants, however, argue that this assertion, which is
  directed at all defendants, is insufficient to allege that PTI Royston is the alter ego of
  PTI Union or Pharma Tech. Id. Plaintiffs do not respond to this argument.
  Nevertheless, the Court has reviewed Plaintiffs’ Complaint, and it is clear that
  Plaintiffs have raised their alter ego theory of personal jurisdiction, albeit in a
  conclusory manner. Indeed, in setting forth the parties to this action, Plaintiffs allege
  that “Defendant PTI Royston, LLC, was and is a citizen of the State of Missouri, with
  its purported principal place of business in Royston, Georgia. As further detailed
  herein, Defendant PTI Royston, LLC’s actual principal place of business at relevant
  times was and is Union, Missouri, by merger, dominion and control, agency, and/or
  its alter ego status.” (Notice of Removal, Ex. A. ¶ 124, Kannady, No. 19-13476.) In
  any event, as discussed infra, Plaintiffs have not sufficiently alleged such a theory.
                                              47
Case 3:18-cv-05534-FLW-LHG Document 140 Filed 06/29/20 Page 48 of 67 PageID: 3800



  become those of the parent.’” Id. (quoting Blanks, 450 S.W.3d at 377–80) (emphasis

  and second alteration in original). The subsidiary must “simply [be] a shell designed

  to artificially distance the parent company from what are, in reality, its own acts.”

  Id.

        Piercing the corporate veil “is an equitable doctrine used by the courts to look

  past the corporate form and impose liability upon owners of the corporation—be they

  individuals or other corporations—when the owners create or use the corporate form

  to accomplish a fraud, injustice, or some unlawful purpose.” Blanks, 450 S.W.3d at

  375. To pierce the corporate veil, a plaintiff must show:

               (1) Control, not mere majority or complete stock control,
               but complete domination, not only of finances, but of policy
               and business practice in respect to the transaction attacked
               so that the corporate entity as to this transaction had at
               the time no separate mind, will or existence of its own; and

               (2) Such control must have been used by the defendant to
               commit fraud or wrong, to perpetrate the violation of a
               statutory or other positive legal duty, or dishonest and
               unjust act in contravention of plaintiff s legal rights; and

               (3) The aforesaid control and breach of duty must
               proximately cause the injury or unjust loss complained of.

  Collet v. Am. Nat. Stores, Inc., 708 S.W.2d 273, 284 (Mo. Ct. App. 1986) (quoting Nat’l

  Bond Finance Co. v. General Motors Corp., 238 F. Supp. 248, 255 (W.D. Mo. 1964)).

  Indeed, “[a]ppropriate subsidiary involvement for a parent can include monitoring of

  the subsidiary’s performance, supervision of the subsidiary’s finance and capital

  budget decisions, and articulation of general policies and procedures.” In re

  Genetically Modified Rice Litig., 576 F. Supp. 2d 1063, 1072 (E.D. Mo. 2008) (citing

  United States v. Bestfoods, 524 U.S. 51, 69 (1998)).

                                            48
Case 3:18-cv-05534-FLW-LHG Document 140 Filed 06/29/20 Page 49 of 67 PageID: 3801



        Here, in support of their alter-ego theory of general jurisdiction, Plaintiffs

  argue PTI Royston was a shell corporation of Pharma Tech, to which PTI Union is a

  successor, and that both companies (PTI Royston and Pharma Tech) were wholly

  controlled and operated by Edward Noland, Sr. (Pls.’ Opp’n to PTI Royston’s Mot. to

  Dismiss, at 48–49, Kannady, No. 19-13476.) They suggest both companies shared a

  Missouri headquarters and assert that the PTI Defendants and Pharma Tech always

  held themselves out to be the same company. (Id.) Plaintiffs point to, among other

  things, coordination between the Royston and Union manufacturing plants, (id. at

  18); that the PTI Defendants shared a FEIN number, which was used to purchase

  talc, (id.); a supply chain responsibility agreement that listed “Pharma Tech

  Industries, Inc., Royston, GA[’s]” headquarters as Union, Missouri, (id. at 19 (quoting

  Pls.’ Opp’n to PTI Royston’s Renewed Mot. to Dismiss Ex. 26, Sealed Supply Chain

  Responsibility Agreement 1, ECF No. 63-20, Kannady, No. 19-13476 (July 22, 2019)));

  that PTI Royston’s corporate records were maintained in Missouri, (id.at 21 (citing

  Pls.’ Opp’n to PTI Royston’s Renewed Mot. to Dismiss Ex. 31, Appl. For Certification

  of Authority for Foreign Limited Liability Company, ECF No. 62-7, Kannady, No. 19-

  13476 (July 22, 2019))); that the PTI Defendants identify themselves as one entity

  with two facilities on their website, (id. at 23); and that Edward Noland, Sr. was

  identified as the chairman of PTI Royston in its Spring 2012 eBulletin (id. at 29

  (citing Pls.’ Opp’n to PTI Royston’s Renewed Mot. to Dismiss Ex. 46, Pharma Tech

  Industries Spring 2012 eBulletin 1, ECF No. 62-14, Kannady, No. 19-13476 (D.N.J.

  July 22, 2019))). Plaintiffs note that, while Edward Noland, Jr.’s affidavit asserts that

  his father, Edward Noland, Sr., and Pharma Tech never had management authority
                                             49
Case 3:18-cv-05534-FLW-LHG Document 140 Filed 06/29/20 Page 50 of 67 PageID: 3802



  over PTI Royston, he does not identify who had management authority or control over

  the plant. (Id. at 27–29.) Plaintiffs further contend that Edward Noland, Jr.’s

  assertion that PTI Union controls its day-to-day operations from Georgia is belied by

  a mountain of evidence that it was part of the Missouri operation. (Id. at 32.)

          PTI Royston responds that Plaintiffs’ evidence shows that Edward Noland, Sr.,

  was the “chairman” of “PTI” or “Pharma Tech Industries,” but not PTI Royston. (PTI

  Royston’s Reply in Support of its Renewed Mot. to Dismiss 3, ECF No. 74, Kannady,

  No. 19-13476 (D.N.J. Aug. 9, 2019).) In fact, PTI Royston submits, Edward Noland,

  Sr., was never an officer of PTI Royston or drew a salary from it. (Id. at 3 (citing PTI

  Royston’s Moving Br. Ex. D, Noland, Sr. Aff., at ¶¶ 5–9, ECF No. 51-6, Kannady, No.

  19-13476 (D.N.J. July 2, 2019).) PTI Royston admits that while the various PTI

  entities did not distinguish themselves in every document, such conduct does not rise

  to the level of alter ego. (Id. at 4.) In that regard, PTI Royston contends that there is

  no evidence that it operated—or even claimed to operate—out of Missouri, and that

  the Supply Chain Responsibility Agreement was executed by Pharma Tech. (Id.) PTI

  Royston emphasizes that the letter stating the PTI Defendants “merged (on paper

  only)” was sent by Edward Noland, Sr., who never served as an officer of either PTI

  Defendant and would not have known if they ever took steps toward a legal merger.

  (Id. at 5.) Instead, PTI Royston argues it and PTI Union always operated as Delaware

  LLCs with their principal places of business located where each operated its facilities.

  (Id.)

          Having reviewed the record, I find that Plaintiffs’ allegations are not sufficient

  for the Court to disregard PTI Royston’s separate corporate form. Plaintiffs’ alter ego
                                              50
Case 3:18-cv-05534-FLW-LHG Document 140 Filed 06/29/20 Page 51 of 67 PageID: 3803



  theory is predicated on the alleged coordination between the two companies and

  allegations that they held themselves out as parts of the same enterprise. Those

  allegations, however, fall short of the showing necessary to disregard PTI Royston’s

  separate identity. Beyond a conclusory assertion that PTI Royston is a “mere shell,”

  the record shows that PTI Royston and PTI Union are separate manufacturing

  plants, owned by the same family, and coordinated their business activities for

  mutual benefit. But, mere coordination is not a basis to disregard PTI Royston’s

  corporate form. Indeed, Plaintiffs do not allege PTI Union controlled the day-to-day

  operations of PTI Royston, and they have failed to demonstrate total dominance by

  the alleged parent. Most importantly, Plaintiffs do not allege PTI Royston’s purported

  use of a separate corporate identity was in any way an abuse of the privilege.

        Moreover, to the extent that Plaintiffs assert that PTI Royston “disavowed”

  Georgia as its principal place of business, their arguments similarly fail. On this

  point, it appears Plaintiffs argue that PTI Royston, in certain instances, held itself

  out as having a principal place of business in Missouri. I disagree. Plaintiffs have not

  proffered any evidence in support of their assertion that PTI Royston’s principal place

  of business was in fact in Missouri. Rather, that assertion is belied by the record. For

  example, PTI Royston’s 2005 Application for Certificate of Authority for Foreign

  Limited Liability Company lists PTI Royston’s principal place of business in Georgia,

  lists its manager as Edward Noland, Jr., and lists his Georgia address. (Pls.’ Opp’n

  to PTI Royston’s Renewed Mot. to Dismiss Ex. 31, Appl. for Certification of Authority

  for Foreign Limited Liability Company, Kannady, No. 19-13476.) In another example,

  Plaintiffs point to “Pharma Tech Industries[’s]” former Vice President of Engineering
                                            51
Case 3:18-cv-05534-FLW-LHG Document 140 Filed 06/29/20 Page 52 of 67 PageID: 3804



  and former Vice President of Supply Chain’s LinkedIn page, which states that he was

  responsible for engineers, engineering technicians, and project managers supporting

  two manufacturing sites. (Pls.’ Opp’n to PTI Royston’s Renewed Mot. to Dismiss Ex.

  40, Bryan Cox Linkedin Page 1–2, Kannady, No. 19-13476.) However, that former

  employee listed both jobs as being located in Georgia. (Id.) More importantly, in his

  affidavit, Edward Noland, Jr., attests that PTI Royston’s principal place of business

  is Georgia, that Edward Noland, Sr., never had day-to-day operational management

  authority over PTI Royston, and that PTI Royston continues to direct its day-to-day

  operations from Georgia. (PTI Royston’s Renewed Mot. to Dismiss, Tinsley

  Certification Ex. B, at ¶¶ 4, 10, 19, ECF No. 51-4, Kannady, No. 19-13476 (D.N.J.

  July 2, 2019).) In short, while Plaintiffs have submitted evidence that tends to show

  that the PTI Defendants coordinated with each other and share certain officers, none

  of these facts establish the type of “total control” or “abuse of corporate form” that

  must exist for veil piercing to be appropriate. Accordingly, Plaintiff has failed to

  demonstrate that PTI Royston maintains a principal place of business in Missouri.

                     ii.    Essentially at Home

        Alternatively, Plaintiffs contend that general jurisdiction exists because PTI

  Royston is “essentially at home” in Missouri. (See Pls.’ Opp’n to PTI Royston Mot. to

  Dismiss, 52, Kannady, No. 19-13476.) In Daimler, the Supreme Court noted that “a

  corporation’s operations in a forum other than its formal place of incorporation or

  principal place of business may be so substantial and of such a nature as to render

  the corporation at home in the state.” Daimler, 571 U.S. at 139 n.19. Plaintiffs argue

  that this is such an exceptional circumstance “given the myriad of operations and
                                           52
Case 3:18-cv-05534-FLW-LHG Document 140 Filed 06/29/20 Page 53 of 67 PageID: 3805



  affiliations PTI Royston has with the Missouri forum,” and because “PTI Royston

  itself is a Missouri citizen and one of its four members literally has her home in

  Missouri.” (See Pls.’ Opp’n to PTI Royston Mot. to Dismiss, 52, Kannady, No. 19-

  13476.) This conclusory argument holds no weight. Indeed, as the Court has set forth,

  Plaintiffs’ allegations with respect to any connection between PTI Royston and PTI

  Union demonstrates, at most, coordination between the two companies. Plaintiffs

  offer no support for their argument that such coordination represents the type of

  “exceptional” circumstance that would warrant a finding that PTI Royston is

  essentially at home in Missouri.

        Moreover, Plaintiffs’ assertion that one of PTI Royston’s members is a citizen

  of Missouri is unavailing for two reasons. First, Plaintiffs claim that Broadview, PTI

  Royston’s sole member, has four members, one of whom is a Missouri citizen. (Opp’n

  to PTI Royston’s Renewed Mot. to Dismiss 16, 45 & n.146, Kannady, No. 19-13476.)

  To support this assertion, Plaintiffs cite Edward Noland, Jr.’s Affidavit, but the cited

  paragraph states “PTI Royston, LLC has a sole member, Broadview [] which was

  formed in 2005 by Carl Oberg, Lee Dickenson, . . . Laura Tarrasch, and me.” (Id. at

  16 & n.46; Tinsley Cert. Ex. B, Noland Aff. ¶ 5, ECF No. 51-4, Kannady, No. 19-13476

  (July 2, 2019).) It does not represent, however, that they are members of Broadview.

  Edward Noland, Jr’s Declaration, which is attached as an exhibit to the Notice of

  Removal, identifies Broadview’s members as the Revocable Living Trust, the

  Irrevocable Trust, the Revocable Trust, and Family Trust. (Noland Decl. ¶ 8,

  Kannady, No. 19-13476.) Furthermore, even if one of the members of Broadview is a

  Missouri resident, that citizenship has no bearing on PTI Royston’s citizenship for
                                            53
Case 3:18-cv-05534-FLW-LHG Document 140 Filed 06/29/20 Page 54 of 67 PageID: 3806



  the purposes of general jurisdiction. See Griggs, 2018 WL 3966304, at *2 & n.26

  (observing that citizenship of an LLC for general personal jurisdiction is based on

  place of incorporation and principal place of business); Duncanson, 2017 WL 6994541,

  at *4 (vacating personal jurisdiction determination made based on citizenship of

  LLC’s members “[b]ecause fundamentally different considerations guide the

  citizenship inquiry (Congress’s statutory enactments and the Court’s precedents,

  even if they are incongruous with the realities of business organizations) than guide

  personal jurisdiction issues (due process))”); see also Daimler AG, 571 U.S. at 138–39.

        Accordingly, the Court finds that Missouri courts do not have general personal

  jurisdiction over PTI Royston.

        b. Specific Jurisdiction

        “In order for a court to exercise specific jurisdiction over a claim, there must be

  an ‘affiliation between the forum and the underlying controversy, principally, [an]

  activity or an occurrence that takes place in the forum State.’” Bristol-Myers Squibb

  Co. v. Superior Court of California, San Francisco Cty., 137 S. Ct. 1773, 1781 (2017)

  (quoting Goodyear, 564 U.S. at 919) (internal quotation marks and brackets in

  original omitted) (alteration in original). This Court engages in a three-part inquiry

  when assessing specific jurisdiction. D’Jamoos v. Pilatus Aircraft Ltd., 566 F.3d 94,

  102 (3d Cir. 2009); Christie v. Nat’l Inst. for Newman Studies, 258 F. Supp. 3d 494,

  500 (D.N.J. 2017). The Court examines whether: (1) the defendants’ activities were

  “purposefully directed at the forum,” (2) whether the plaintiffs’ claims “arise out of or

  relate to at least one of those specific activities,” and (3) whether exercising

  jurisdiction “otherwise comport[s] with fair play and substantial justice.” Christie,
                                             54
Case 3:18-cv-05534-FLW-LHG Document 140 Filed 06/29/20 Page 55 of 67 PageID: 3807



  258 F. Supp. 3d at 500 (quoting Marten v. Godwin, 499 F.3d 290, 296 (3d Cir. 2007)

  (internal quotations and citations omitted)); see also Bristol-Myers, 137 S. Ct. at

  1778–79. “The first two parts of the test determine whether a defendant has the

  requisite minimum contacts with the forum.” D’Jamoos, 566 F.3d at 102. “The

  threshold requirement is that the defendant must have ‘purposefully avail[ed] itself

  of the privilege of conducting activities within the forum State.’” Id. at 103 (quoting

  Hanson v. Denckla, 357 U.S. 235, 253 (1958)) (alteration in original).

        In Bristol-Myers Squibb, the Unites States Supreme Court held that California

  courts could not exercise specific jurisdiction over the out-of-state defendant, in

  situations where nonresident-plaintiffs were allegedly injured by ingesting the

  defendant’s drug in their own states of residence, and not in California. The Court

  reasoned that those plaintiffs “were not prescribed Plavix in California, did not

  purchase Plavix in California, did not ingest Plavix in California, and were not

  injured by Plavix in California.” 137 S. Ct. at 1781. It went on to explain that “[t]he

  mere fact that other plaintiffs were prescribed, obtained, and ingested Plavix in

  California—and allegedly sustained the same injuries as did the nonresidents—does

  not allow the State to assert specific jurisdiction over the nonresidents’ claims.” Id.

  emphasis in original). The Court added that it is not “sufficient—or even relevant—

  that [the company] conducted research in California on matters unrelated to Plavix,”

  and that “[w]hat is needed—and what is missing here—is a connection between the

  forum and the specific claims at issue.” Id.

        “The stream-of-commerce theory contends, essentially, that specific personal

  jurisdiction exists over a non-resident defendant when that defendant ‘has injected
                                            55
Case 3:18-cv-05534-FLW-LHG Document 140 Filed 06/29/20 Page 56 of 67 PageID: 3808



  its goods into the forum state indirectly via the so-called stream of commerce,’

  rendering it foreseeable that one of the defendant’s goods could cause injury in the

  forum state.” Shuker v. Smith & Nephew, PLC, 885 F.3d 760, 780 (3d Cir. 2018)

  (quoting D’Jamoos, 566 F.3d at 104–05). “In J. McIntyre Machinery, Ltd. v. Nicastro,

  the Supreme Court attempted to clarify the scope of the ‘stream of commerce’ theory.”

  Benitez v. JMC Recycling Sys., Ltd., 97 F. Supp. 3d 576, 582 (D.N.J. 2015) (citing J.

  McIntyre Mach., Ltd. v. Nicastro, 564 U.S. 873 (2011)). “Although the plurality

  opinion in Nicastro ‘does not clearly or conclusively define the breadth and scope of

  the stream of commerce theory, . . . there is no doubt that Nicastro stands for the

  proposition that targeting the national market is not enough to impute jurisdiction to

  all the forum states.’” Id. at 583 (quoting Oticon, Inc. v. Sebotek Hearing Sys., LLC,

  865 F. Supp. 2d 501, 513 (D.N.J. 2011) (emphasis in original)).

               i. Johnson & Johnson Defendants

        Plaintiffs argue that there is specific personal jurisdiction over the Johnson &

  Johnson Defendants in Missouri based on a stream of commerce theory of personal

  jurisdiction. (See Moving Br. at 35–36, Kannady, No. 19-13476.) Specifically,

  Plaintiffs assert that “Defendants and their agents committed torts in and from

  Missouri against all Plaintiffs including negligent and wrongful conduct in the

  research, development, testing, manufacture, production, promotion, distribution,

  market and sale of Johnson’s Baby Powder and Shower to Shower.” (Id.) Indeed,

  Plaintiffs maintain that the connection of this matter to Missouri is meaningful

  because “the subject Products were manufactured, processed, bottled, mislabeled,

  and mispackaged . . . [in] Missouri and Georgia.” (Id. at 40.) In support of this
                                           56
Case 3:18-cv-05534-FLW-LHG Document 140 Filed 06/29/20 Page 57 of 67 PageID: 3809



  argument, Plaintiffs rely on a handful of unpublished cases for the proposition that

  specific jurisdiction is based on whether there is a meaningful connection to the forum

  state, not on whether there are extensive contacts with the forum. (Moving Br. 38–

  39, Kannady, No. 19-13476 (discussing M.M. ex rel. Meyers v. GlaxoSmithKline LLC,

  61 N.E.3d 1026, 1040 (Ill. App. Ct. 2016); Cortina v. Bristol-Myers Squibb Co., No.

  17-247, 2017 WL 2793808 (N.D. Cal. June 27, 2017); Dubose v. Bristol-Myers Squibb

  Co., No. 17-244, 2017 WL 2775034 (N.D. Cal. June 27, 2017); and In re Syngenta Mass

  Tort Actions, No. 16-255, 2017 WL 2117728 (S.D. Ill. May 15, 2017)).)

        In response, the Johnson & Johnson Defendants argue that the vast majority

  of Plaintiffs do not allege that they bought or were injured by the products in

  Missouri. 24 (Johnson & Johnson Defs.’ Opp’n to Mot. to Remand 31, Kannady, No. 19-

  13476.) Without any allegation connecting these Plaintiffs to Missouri, the Johnson

  and Johnson Defendants maintain that the Missouri courts have no grounds on which

  to exercise specific jurisdiction over them. (Id.) Moreover, to the extent Plaintiffs seek

  to rely on contractual relationship between the Johnson & Johnson Defendants and



  24     The Johnson & Johnson Defendants do not dispute that there is specific
  personal jurisdiction over them with respect to claims brought by nonresident and
  Missouri Plaintiffs alike, who have alleged a specific connection to Missouri. This
  includes twenty-three (23) Class Three Plaintiffs who are Missouri citizens and the
  following Class Three Plaintiffs who do not reside in Missouri, but allege that they
  purchased and/or applied the talc products in Missouri: Laura Armes, (see Notice of
  Removal, Ex. A ¶ 8, Kannady, No. 19-13476, ECF No. 1-1); Carol Calhoun, (see id. ¶
  26); Judith Hovorka (see Notice of Removal, Ex. B ¶ 33, Johnson, No. 18-1423, ECF
  No. 1-1); Maureen Kassimali, (see Notice of Removal, Ex. B ¶ 2, Kassimali, No. 18-
  5534, ECF No. 1-2); Margaret Chitwood, (see Notice of Removal, Ex. B ¶ 18, Gavin,
  No. 18-10319, ECF No. 1-2); Gloria Barotta, (see Notice of Removal, Ex. B ¶ 4, Reising,
  No. 18-10320, ECF No. 1-2); Karen Gotzler, (see id. ¶ 36); and Heather Sisk, (see
  Notice of Removal, Ex. A ¶ 65, McConnell, No. 19-9365, ECF No. 1-1).).

                                             57
Case 3:18-cv-05534-FLW-LHG Document 140 Filed 06/29/20 Page 58 of 67 PageID: 3810



  the PTI Defendants, the Johnson & Johnson Defendants respond that PTI Union only

  manufactured Shimmer Effects in Missouri—a product Plaintiffs have not alleged to

  have used—while Johnson & Johnson Baby Powder and Shower to Shower were

  manufactured by PTI Royston in Georgia. (Id. at 32.) The Johnson & Johnson’s

  Defendants explain that companies commonly contract with third parties to facilitate

  the manufacture and sale of products and that such outsourcing does not make those

  companies subject to personal jurisdiction in the third-party’s home jurisdiction.

        At the outset, I note that Plaintiffs’ specific jurisdiction arguments are

  confusing and hard to follow. Based on my review, it appears that Plaintiffs’ “chain”

  of minimum contacts begins with PTI Union, (see Moving Br. 40, Kannady, No. 19-

  13476), which they do not contest only produced Shimmer Effects. (Id. at 14). Based

  on PTI Union’s relationship with its related company, PTI Royston, in Georgia,

  Plaintiffs seek to impute PTI Union’s Missouri contacts to PTI Royston. (Id. at 40,

  44–47.) From there, Plaintiffs ask the Court to further impute PTI Union’s Missouri

  contacts to the Johnson & Johnson Defendants, alleging that “PTI Royston, LLC was

  acting at the direction of or on behalf of the Johnson & Johnson Defendants,

  Defendant Imerys Talc, and/or PTI Union, LLC carrying out a common plan, scheme,

  or conspiracy, acting within the course & scope of its employment or agency.” (Compl.

  ¶ 100, Kannady, No. 19-13476; Moving Br. 29, Kannady, No. 19-13476.) In their

  discussion of the factual background of this case, Plaintiffs also point to several facts

  relevant to this Court’s consideration of specific jurisdiction. (Moving Br. 24–25,

  Kannady, No. 19-13476.) Those facts are: (1) Johnson & Johnson entered into

  agreements with two group purchasing organizations, one based in St. Louis,
                                             58
Case 3:18-cv-05534-FLW-LHG Document 140 Filed 06/29/20 Page 59 of 67 PageID: 3811



  Missouri, and the other headquartered in Earth City, Missouri, to facilitate the sale

  of its Baby Powder nationwide; (2) Johnson & Johnson entered into a promotion

  agreement with a Missouri corporation in 2015; (3) Johnson & Johnson tested the

  sale of its baby products on an endcap at a K-Mart in St. Louis; and (4) Johnson &

  Johnson interviewed a Missouri woman who used baby powder as part of its market

  research. (Id.) After considering this hodgepodge of facts and conclusions, I find that

  Plaintiffs have not met their burden.

        Essentially, the Class Three Plaintiffs who have no connection to Missouri are

  missing the requisite contact between their claims and the Johnson & Johnson

  Defendants under Bristol Myers Squibb. The fact that the Johnson & Johnson

  Defendants contracted with an instate manufacturer to produce some of its products

  does not confer jurisdiction. See Jinright v. Johnson & Johnson, Inc., No. 4:1701849,

  2017 WL 3731317, at *4–5 (E.D. Mo. Aug. 30, 2017). This is so because Johnson &

  Johnson’s agreements with the Missouri companies was to facilitate the

  indiscriminate nationwide sale of its products, including the products that allegedly

  injured Plaintiffs. While those contacts might well constitute purposeful availment of

  the benefits and protections of the State of Missouri in a contract action, these

  contacts are irrelevant in this products liability action. Indeed, Plaintiffs have not

  demonstrated that their injuries in any way arise out of those specific agreements.

  See id. at *5. In other words, they neglect to allege a connection between their injuries

  and those specific distribution agreements. (Moving Br. Ex. 44, Sealed Group

  Purchasing Agreement, at 1, ECF No. 59-32, Kannady, No. 19-13476 (D.N.J. July 5,

  2019).) Adding to this deficiency, Plaintiffs fail to allege any connection between
                                             59
Case 3:18-cv-05534-FLW-LHG Document 140 Filed 06/29/20 Page 60 of 67 PageID: 3812



  Johnson & Johnson’s 2015 promotional agreement with a Missouri corporation and

  Plaintiffs’ alleged injuries.

         Finally, Plaintiffs relied upon market research to assert specific jurisdiction,

  implying that generic market research is a form of a clinical trial. See In re Syngenta

  Mass Tort Actions, 2017 WL 2117728, at *4–5 (analogizing clinical trials to various

  steps in the commercialization process, including selling, promoting, and testing the

  product in the forum state). For example, in Cortina, the United States District Court

  for the Northern District of California distinguished Bristol-Myers Squibb, finding

  the plaintiff sufficiently alleged “that but for the pre-NDA development of the [drug]

  within the [forum state], the drugs would not have been sold and marketed

  throughout the U.S. nor ingested by [the plaintiff].” Cortina, 2017 WL 2793808, at *4.

  Similarly, in M.M. ex rel. Meyers, the Appellate Court of Illinois found “plaintiffs’

  claims arose out of the [clinical] trials conducted” in the forum state and that the

  defendant “did not offer uncontradicted evidence that defeats jurisdiction.” 61 N.E.3d

  at 1040–41 (internal quotation marks omitted). In each of those cases, however, the

  plaintiffs alleged that the clinical trials were integral to bringing the products to

  market nationwide. There is no such allegation here. Plaintiffs’ evidence consists of

  a series of emails from 2008 discussing market research in Missouri, (Moving Br. Ex.

  53, Sealed Emails Regarding Endcap Market Research, at 1–2, ECF No. 59-41,

  Kannady, No. 19-13476 (D.N.J. July 5, 2019); (Moving Br. Ex. 54, Sealed Emails

  Regarding Qualitative Research, at 1–2, ECF No. 59-42, Kannady, No. 19-13476

  (D.N.J. July 5, 2019)), but there is no allegation that the Missouri market research

  was in any way integral to bringing the products at issue to market in the places
                                            60
Case 3:18-cv-05534-FLW-LHG Document 140 Filed 06/29/20 Page 61 of 67 PageID: 3813



  where the Class Three Plaintiffs purchased them. In fact, it is not even clear from

  Plaintiffs’ evidence whether the Johnson & Johnson Defendants were conducting

  nationwide or Missouri-specific market research. Consequently, the attenuated

  contacts that Plaintiffs seek to attribute to the Johnson & Johnson defendants do not

  support their assertion of specific jurisdiction. When these irrelevant contacts are

  stripped away, Plaintiffs’ claims, here, suffer the identical jurisdictional defect

  criticized by the United States Supreme Court in Bristol-Myers Squibb; these

  plaintiffs simply “did not purchase [the products in Missouri], did not [use them in

  Missouri], and were not injured by [the products in Missouri].” Bristol-Myers Squibb,

  137 S. Ct. at 1781. As such, there is not specific personal jurisdiction in Missouri over

  the Johnson & Johnson Defendants.

                  ii. PTI Royston

        Plaintiffs present two theories as to how the Missouri courts may exercise

  specific jurisdiction over PTI Royston. First, Plaintiffs assert that there is specific

  personal jurisdiction over PTI Royston under a stream of commerce theory. Second,

  Plaintiffs allege that their claims arose from and relate to PTI Royston’s activities in

  Missouri. (Pls.’ Opp’n to PTI Royston’s Mot. to Dismiss 39, Kannady, No. 19-13476.)

        The Court first addresses Plaintiffs’ stream of commerce theory. Plaintiffs ask

  the Court to adopt a “broad” stream of commerce theory—that is, so long as PTI

  Royston was “aware that the final product [was] being marketed in the forum,” due

  process would allow the exercise of specific personal jurisdiction in that state. (Id. at

  41–42 (quoting Asahi Metal Indus. Co. v. Superior Court of California, Solano Cty.,

  480 U.S. 102, 117 (1987) (Brennan, J., concurring)).) Moreover, Plaintiffs argue that,
                                             61
Case 3:18-cv-05534-FLW-LHG Document 140 Filed 06/29/20 Page 62 of 67 PageID: 3814



  regardless of what stream of commerce theory this Court applies, due process is

  satisfied because PTI Royston “had actual knowledge they manufactured the entire

  supply of the products for North America,” which “constitutes intent to serve the

  Missouri forum.” (Id. at 42.) PTI Royston, however, contends that the mere

  foreseeability that a product ‘will find its way into the forum State’ does not establish

  personal jurisdiction.” (PTI Royston Moving Br. 14–15, Kannady, No. 19-13476

  (quoting D’Jamoos, 566 F.3d at 105).) According to PTI Royston, its activities were

  limited to blending, packaging, and releasing the products in Georgia, and that it

  neither processed, packaged sold, nor marketed the products in Missouri. (Id. at 8–

  9.) Moreover, PTI Royston maintains that under Bristol-Myers Squibb, Plaintiffs

  cannot rely on a stream of commerce theory because they, themselves, have no

  connections to Missouri. As such, PTI Royston submits that this Court lacks specific

  jurisdiction over it. (Id. at 9.)

         The Court roundly rejects Plaintiffs’ stream of commerce argument. Plainly,

  “efforts to exploit [the] national market necessarily includ[ing] [the forum state] as a

  target, . . . simply do[] not constitute the type of deliberate contacts within [the forum

  state] that could amount to a purposeful availment of the privilege of conducting

  activities in that state.” D’Jamoos, 566 F.3d at 104. Unlike the Johnson & Johnson

  Defendants, as alleged, PTI Royston was a manufacturer of talc products in Georgia

  that took no role in the marketing or selling of those products. Indeed, based on the

  allegations, PTI Royston’s manufacturing activities did not target any sales in the

  United States as a whole, but rather, PTI Royston was only aware that the products

  it manufactured would eventually be sold in the United States by Johnson & Johnson.
                                             62
Case 3:18-cv-05534-FLW-LHG Document 140 Filed 06/29/20 Page 63 of 67 PageID: 3815



  This expansive stream of commerce theory has been expressly rejected by the Third

  Circuit and the United States Supreme Court. See Nicastro, 564 U.S. at 886 (finding

  that there was no personal jurisdiction over foreign manufacturer in New Jersey

  where manufacturer did not purposefully target New Jersey for sale of products and

  only showed “an intent to serve the U.S. market”); D’Jamoos, 566 F.3d at 104

  (“[Defendants’] efforts to exploit a national market necessarily included Pennsylvania

  as a target, but those efforts simply do not constitute the type of deliberate contacts

  within Pennsylvania that could amount to purposeful availment of the privilege of

  conducting activities in that state.”).

        Nor have Plaintiffs demonstrated that specific jurisdiction exists based on PTI

  Royston’s contacts with Missouri. In support of this theory, Plaintiffs point to the

  same facts as their alter-ego related arguments. Plaintiffs assert that PTI Royston is

  a Missouri citizen and that its chairman and chief operating officer, Edward Noland,

  Sr., is also a Missouri citizen who was responsible for initiating the relationship with

  Johnson & Johnson and controlled operations from Missouri. 25 (Id. at 45.) Plaintiffs

  claim “PTI Royston was specifically formed to act as agent, affiliate, and assignee of

  the Missouri corporation with principal place of business in Union, Missouri, Pharma

  Tech.” (Id. at 46.) They further point to Pharma Tech purchasing the Georgia

  manufacturing plant before PTI Royston was formed, making payments on the plant

  after it was formed, and that Pharma Tech was a guarantor of PTI Royston’s



  25     The Court notes, however, that there is no evidence that Edward Noland, Sr.,
  controlled PTI Royston and, in fact, Edward Noland, Jr., affirms he did not. (Noland
  Aff. ¶ 10, Kannady, No. 19-13476.)

                                            63
Case 3:18-cv-05534-FLW-LHG Document 140 Filed 06/29/20 Page 64 of 67 PageID: 3816



  obligations to JCII. (Id. at 46 & nn.150–53 (citing Opp’n to PTI Royston’s Renewed

  Mot. to Dismiss Ex. 11, Sealed Asset Purchase Agreement 8–9, ECF No. 63-8,

  Kannady, No. 19-13476 (D.N.J. July 22, 2019); Opp’n to PTI Royston’s Renewed Mot.

  to Dismiss Ex. 15, Sealed Guaranty Agreement 1, ECF No. 63-11, Kannady, No. 19-

  13476 (D.N.J. July 22, 2019)).) Plaintiffs, again, stress that PTI Royston, PTI Union,

  and Pharma Tech all operated as one company based in Union, Missouri. (Id. at 46–

  47, 48–52.) Plaintiffs submit PTI Royston’s contacts with the Missouri forum and its

  citizens played a vital role in bringing the products to market and, thus, PTI Royston

  is subject to specific personal jurisdiction in Missouri. (Id. at 48.)

         To counter, PTI Royston argues that Plaintiffs failed to offer any evidence that

  it ran its operations from Missouri. (PTI Royston’s Reply in Support of its Renewed

  Mot. to Dismiss 4, Kannady, No. 19-13476.) PTI Royston highlights that the evidence

  cited by Plaintiffs only show Edward Noland, Sr., was chairman and chief operating

  officer of Pharma Tech—not PTI Royston. (Id. at 3.) PTI Royston further contends

  that Plaintiffs rely on an alleged merger of PTI Royston and PTI Union, which never

  occurred, and the letter they cite by Edward Noland, Sr., was merely a reassurance

  to Pharma Tech’s contractors that production would continue despite the phasing out

  of Pharma Tech. (Id. at 5.)

         Most of Plaintiffs’ contentions with respect to specific jurisdiction closely

  track—and are better suited for—their general jurisdiction argument, which this

  Court rejected above. Under Bristol-Myers Squibb, what is needed for specific

  jurisdiction is a connection between the forum and the specific claims. 137 S. Ct. at

  1781. The general contacts listed above are not specific to Plaintiffs’ claims related to
                                              64
Case 3:18-cv-05534-FLW-LHG Document 140 Filed 06/29/20 Page 65 of 67 PageID: 3817



  the products. In essence, Plaintiffs have repurposed their general jurisdiction

  arguments in an attempt to obtain specific jurisdiction. These arguments are

  unavailing, because there is simply no allegation that PTI Royston targeted Missouri

  with respect to the manufacture and release of the products at issue. PTI Royston’s

  business connections in Missouri are not sufficient for Missouri courts to exercise

  specific jurisdiction over PTI Royston, as Plaintiffs’ claims do not arise out of those

  connections.

        Plaintiffs further discuss alleged “synergies” between PTI Union and PTI

  Royston as justification for subjecting PTI Royston to specific personal jurisdiction.

  In particular, Plaintiffs highlight that Pharma Tech instructed Imerys to use PTI

  Union’s FEIN number for talc purchased for both PTI Union and PTI Royston, PTI

  Union tested the talc used in the products, and PTI Union participated in the

  development of cornstarch-based Johnson’s Baby Powder Cooling Cucumber Melon. 26

  Again, while Plaintiffs attempts to show some coordination between PTI Union and

  PTI Royston, they allege no activity by PTI Royston in Missouri that could justify the

  exercise of specific jurisdiction. Instead, they seek to attribute PTI Union’s in-forum

  activities to PTI Royston. As previously discussed, the activities of PTI Royston’s



  26     Opp’n to PTI Royston’s Renewed Mot. to Dismiss 46–48, Kannady, No. 19-
  13476 (citing Opp’n to PTI Royston’s Renewed Mot. to Dismiss Ex. 19, Sealed Process
  Development Summary, ECF No. 63-13, Kannady, No. 19-13476 (D.N.J. July 22,
  2019); Opp’n to PTI Royston’s Renewed Mot. to Dismiss Ex. 22, Sealed Analysis
  Request, ECF No. 63-16, Kannady, No. 19-13476 (D.N.J. July 22, 2019); Opp’n to PTI
  Royston’s Renewed Mot. to Dismiss Ex. 24, Sealed Sept. 19, 2005, Industrial Sales
  Activity Report 7, ECF No. 63-18, Kannady, No. 19-13476 (D.N.J. July 22, 2019); Pls.’
  Opp’n to PTI Royston’s Renewed Mot. to Dismiss Ex. 37, Sealed Apr. 1, 2008, Letter
  Pharma Tech to Luzenac, Kannady, No. 19-13476).

                                            65
Case 3:18-cv-05534-FLW-LHG Document 140 Filed 06/29/20 Page 66 of 67 PageID: 3818



  sister corporation are not attributable to PTI Royston in this case, because Plaintiffs’

  allegations do not establish that PTI Royston is the mere alter ego of PTI Union. Cf.

  In re Chocolate Confectionary Antirust Litig., 641 F. Supp. 2d 367, 386 (M.D. Pa. 2009)

  (“Uniformity in finance procedure is a practical necessity for global conglomerates to

  monitor corporate growth and maximize efficiency, and imposition of mandatory

  financial reporting does not divest subsidiaries of control over daily operating

  activities.”).

         Accordingly, the Court finds that the Class Three Plaintiffs have failed to

  establish personal jurisdiction over the Johnson & Johnson Defendants and PTI

  Royston, and their claims as to these two defendants are dismissed for lack of

  personal jurisdiction. To be clear, even though the Court has found PTI Union was

  fraudulently joined, there is no dispute that Missouri courts have general jurisdiction

  over PTI Union based on its activities there. Hence, the Class Three Plaintiffs’ claims

  as to PTI Union remain at this time.

  III.   CONCLUSION

         For the reasons expressed above, PTI Union’s Motions to Sever are granted.

  Plaintiffs’ Motions to Remand in Hannah and Cartwright are granted, and Plaintiffs’

  Motions to Remand in Barsh, Johnson, Kassimali, Gavin, Reising, Gibson, Hittler,

  Benford, McConnell, and Kannady are granted, in part, and denied, in part. These

  cases are hereby remanded, with the exception of all Class Three Plaintiffs in Barsh

  Johnson, Kassimali, Gavin, Reising, Gibson, Hittler, Benford, McConnell, and

  Kannady; that is, all Missouri Plaintiffs who filed their action after June 6, 2018; all

  Florida Plaintiffs who filed their action before June 6, 2018; and all Plaintiffs who are
                                             66
Case 3:18-cv-05534-FLW-LHG Document 140 Filed 06/29/20 Page 67 of 67 PageID: 3819



  not citizens of California, Florida, Georgia, New Jersey, or Missouri are not

  remanded. The Class Three Plaintiffs who are Missouri citizens or allege they

  purchased the products in Missouri must refile individual complaints and pay the

  attendant filing fees. Their cases will proceed separately under their own name and

  civil action number. In these particular complaints, the name defendants will include

  1) the Johnson & Johnson Defendants; 2) PTI Union; 3) Imerys; and 4) as to the Barsh

  Plaintiffs, Schnuck Markets. Similarly, the non-Missouri Class Three Plaintiffs shall

  separately refile their complaints under their own name and civil action number;

  however, in these complaints, the name defendants will only include 1) Imerys; and

  2) PTI Union.



  Dated: June 29, 2020                   /s/ Freda L. Wolfson
                                         FREDA L. WOLFSON
                                         U.S. CHIEF DISTRICT JUDGE




                                           67
